 



Exhibit 10.1

CONFORMED COPY



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$440,000,000

THREE YEAR SENIOR ASSET-LINKED REVOLVING CREDIT AGREEMENT

Dated as of June 17, 2004

among

CENDANT CORPORATION,
as Borrower

THE LENDERS REFERRED TO HEREIN

BANK OF AMERICA, N.A.,
as Administrative Agent

and

CITICORP USA, INC.,
as Syndication Agent



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LLC and
CITIGROUP GLOBAL MARKETS INC.,
as Co-Lead Arrangers and Co-Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
1.
  DEFINITIONS     1  
 
           
2.
  THE LOANS     20  
 
           

  SECTION 2.1. Commitments.     20  

  SECTION 2.2. Loans.     21  

  SECTION 2.3. Use of Proceeds.     22  

  SECTION 2.4. Revolving Credit Borrowing Procedure.     22  

  SECTION 2.5. Refinancings.     22  

  SECTION 2.6. Fees.     23  

  SECTION 2.7. Repayment of Loans; Evidence of Debt.     23  

  SECTION 2.8. Interest on Loans.     24  

  SECTION 2.9. Interest on Overdue Amounts.     24  

  SECTION 2.10. Alternate Rate of Interest.     24  

  SECTION 2.11. Termination and Reduction of Commitments; Increase of
Commitments.     25  

  SECTION 2.12. Prepayment of Loans.     26  

  SECTION 2.13. Eurodollar Reserve Costs.     27  

  SECTION 2.14. Reserve Requirements; Change in Circumstances.     27  

  SECTION 2.15. Change in Legality.     29  

  SECTION 2.16. Reimbursement of Lenders.     30  

  SECTION 2.17. Pro Rata Treatment.     31  

  SECTION 2.18. Right of Setoff.     31  

  SECTION 2.19. Manner of Payments.     31  

  SECTION 2.20. Taxes.     31  

  SECTION 2.21. Certain Pricing Adjustments.     33  
 
           
3.
  REPRESENTATIONS AND WARRANTIES OF BORROWER     34  
 
           

  SECTION 3.1. Corporate Existence and Power.     34  

  SECTION 3.2. Corporate Authority, No Violation and Compliance with Law.     35
 

  SECTION 3.3. Governmental and Other Approval and Consents.     35  

  SECTION 3.4. Financial Statements of Borrower.     35  

  SECTION 3.5. No Material Adverse Change.     35  

  SECTION 3.6. Copyrights, Patents and Other Rights.     36  

  SECTION 3.7. Title to Properties.     36  

  SECTION 3.8. Litigation.     36  

  SECTION 3.9. Federal Reserve Regulations.     36  

  SECTION 3.10. Investment Company Act.     36  

  SECTION 3.11. Enforceability.     37  

  SECTION 3.12. Taxes.     37  

  SECTION 3.13. Compliance with ERISA.     37  

i



--------------------------------------------------------------------------------



 



                      Page  
 
           

  SECTION 3.14. Disclosure.     37  

  SECTION 3.15. Environmental Liabilities.     38  
 
           
4.
  CONDITIONS OF LENDING     38  
 
           

  SECTION 4.1. Conditions Precedent to Closing.     38  

  SECTION 4.2. Conditions Precedent to Each Extension of Credit.     39  
 
           
5.
  AFFIRMATIVE COVENANTS     40  
 
           

  SECTION 5.1. Financial Statements, Reports, etc.     40  

  SECTION 5.2. Corporate Existence; Compliance with Statutes.     42  

  SECTION 5.3. Insurance.     42  

  SECTION 5.4. Taxes and Charges.     42  

  SECTION 5.5. ERISA Compliance and Reports.     42  

  SECTION 5.6. Maintenance of and Access to Books and Records; Examinations.    
43  

  SECTION 5.7. Maintenance of Properties.     43  

  SECTION 5.8. Changes in Character of Business.     43  

  SECTION 5.9. Collateral Coverage.     43  
 
           
6.
  NEGATIVE COVENANTS     43  
 
           

  SECTION 6.1. Limitation on Indebtedness.     44  

  SECTION 6.2. Consolidation, Merger, Sale of Assets.     45  

  SECTION 6.3. Limitations on Liens.     46  

  SECTION 6.4. Sale and Leaseback.     47  

  SECTION 6.5. Debt to Capitalization Ratio.     47  

  SECTION 6.6. Interest Coverage Ratio.     47  

  SECTION 6.7. Accounting Practices.     47  
 
           
7.
  EVENTS OF DEFAULT     48  
 
           
8.
  THE ADMINISTRATIVE AGENT     50  
 
           

  SECTION 8.1. Administration by Administrative Agent.     50  

  SECTION 8.2. Advances and Payments.     51  

  SECTION 8.3. Sharing of Setoffs.     52  

  SECTION 8.4. Notice to the Lenders.     52  

  SECTION 8.5. Liability of Administrative Agent.     53  

  SECTION 8.6. Reimbursement and Indemnification.     53  

  SECTION 8.7. Rights of Administrative Agent.     54  

  SECTION 8.8. Independent Investigation by Lenders.     54  

  SECTION 8.9. Notice of Transfer.     55  

  SECTION 8.10. Successor Administrative Agent.     55  

  SECTION 8.11. Collateral Matters.     55  

  SECTION 8.12. Agents Generally.     56  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
           
9.
  MISCELLANEOUS     56  
 
           

  SECTION 9.1. Notices.     56  

  SECTION 9.2. Survival of Agreement, Representations and Warranties, etc.    
57  

  SECTION 9.3. Successors and Assigns; Syndications; Loan Sales; Participations.
    57  

  SECTION 9.4. Expenses; Documentary Taxes.     61  

  SECTION 9.5. Indemnity.     61  

  SECTION 9.6. CHOICE OF LAW.     62  

  SECTION 9.7. No Waiver.     62  

  SECTION 9.8. Extension of Maturity.     62  

  SECTION 9.9. Amendments, etc.     62  

  SECTION 9.10. Severability.     63  

  SECTION 9.11. SERVICE OF PROCESS; WAIVER OF JURY TRIAL.     63  

  SECTION 9.12. Headings.     64  

  SECTION 9.13. Execution in Counterparts.     64  

  SECTION 9.14. Entire Agreement.     64  

  SECTION 9.15. Confidentiality.     64  

  SECTION 9.16. Delivery of Addenda.     65  

iii

 



--------------------------------------------------------------------------------



 



                          Page SCHEDULES        
 
           
 
  2.1    Commitments    

  6.1    Existing Indebtedness    
 
            EXHIBITS        
 
           

  A   Form of Note    

  B-1   Opinion of Skadden, Arps, Slate, Meagher & Flom LLP    

  B-2   Cendant In-House Opinion    

  C   Form of Assignment and Acceptance    

  D   Form of Compliance Certificate    

  E   Form of Revolving Credit Borrowing Request    

  F   Form of Addendum    

  G   Form of New Lender Supplement    

  H   Form of Commitment Increase Supplement    

  I   Form of Mortgage, Pledge and Security Agreement    

iv

 



--------------------------------------------------------------------------------



 



THREE YEAR SENIOR ASSET-LINKED REVOLVING CREDIT AGREEMENT (this “Agreement”),
dated as of June 17, 2004, among CENDANT CORPORATION, a Delaware corporation
(the “Borrower”), the lenders referred to herein (the “Lenders”), CITICORP USA,
INC., as syndication agent (the “Syndication Agent”), and BANK OF AMERICA, N.A.,
as administrative agent (the “Administrative Agent”; together with the
Syndication Agent, the “Agents”) for the Lenders.

INTRODUCTORY STATEMENT

The Borrower has requested that the Lenders establish a $440,000,000 committed
revolving credit facility pursuant to which Revolving Credit Loans may be made
to the Borrower.

Subject to the terms and conditions set forth herein, the Administrative Agent
is willing to act as agent for the Lenders, and each Lender is willing to make
Loans to the Borrower.

Accordingly, the parties hereto hereby agree as follows:



1.  
DEFINITIONS

For the purposes hereof unless the context otherwise requires, the following
terms shall have the meanings indicated, all accounting terms not otherwise
defined herein shall have the respective meanings accorded to them under GAAP
and all terms defined in the New York Uniform Commercial Code and not otherwise
defined herein shall have the respective meanings accorded to them therein:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Revolving Credit Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Section 2.

“Addendum” shall mean an instrument, substantially in the form of Exhibit F
hereto, by which a Lender becomes a party to this Agreement.

“AESOP Financing Program” means the transactions contemplated by that certain
Amended and Restated Base Indenture, dated as of July 30, 1997, between AESOP
Funding II L.L.C., as issuer, and the Bank of New York, as Trustee, as it may be
from time to time further amended, supplemented or modified, and the instruments
and agreements referenced therein and otherwise executed in connection
therewith.

“Affiliate” shall mean any Person, which, directly or indirectly, is in control
of, is controlled by, or is under common control with, the Borrower. For
purposes of this definition, a Person shall be deemed to be “controlled by”
another if such latter Person possesses, directly or indirectly, power either to
(i) vote 10% or more of the securities having ordinary voting power for the
election of directors of such controlled Person or (ii) direct or cause the
direction of the management and policies of such controlled Person

 



--------------------------------------------------------------------------------



 



whether by contract or otherwise.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upwards
to the nearest 1/16 of 1% if not already an integral multiple of 1/16 of 1%)
equal to the greatest of (a) the Prime Rate in effect for such day, (b) the
Federal Funds Effective Rate in effect for such day plus 1/2 of 1% or (c) the
Base CD Rate in effect for such day plus 1%. For purposes hereof, “Prime Rate”
shall mean the rate per annum publicly announced by the Administrative Agent
from time to time as its prime rate. For purposes of this Agreement, any change
in the Alternate Base Rate due to a change in the Prime Rate shall be effective
on the date such change in the Prime Rate is publicly announced as effective.
“Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it. “Base CD
Rate” shall mean the sum of (a) the product of (i) the Average Weekly
Three-Month Secondary CD Rate times (ii) a fraction of which the numerator is
100% and the denominator is 100% minus the aggregate rates of (A) basic and
supplemental reserve requirements in effect on the date of effectiveness of such
Average Weekly Three-Month Secondary CD Rate, as set forth below, under
Regulation D of the Board applicable to certificates of deposit in units of
$100,000 or more issued by a “member bank” located in a “reserve city” (as such
terms are used in Regulation D) and (B) marginal reserve requirements in effect
on such date of effectiveness under Regulation D applicable to time deposits of
a “member bank” and (b) the Assessment Rate. “Average Weekly Three-Month
Secondary CD Rate” shall mean the three-month secondary certificate of deposit
(“CD”) rate for the most recent weekly period covered therein in the Federal
Reserve Statistical release entitled “Weekly Summary of Lending and Credit
Measures (Averages of daily figures)” released in the week during which occurs
the day for which the CD rate is being determined. The CD rate so reported shall
be in effect, for the purposes of this definition, for each day of the week in
which the release date of such publication occurs. If such publication or a
substitute containing the foregoing rate information is not published by the
Federal Reserve for any week, such average rate shall be determined by the
Administrative Agent on the basis of quotations received by it from three New
York City negotiable certificate of deposit dealers of recognized standing on
the first Business Day of the week succeeding such week for which such rate
information is not published. If for any reason the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Base CD Rate or Federal Funds Effective Rate,
or both, for any reason, including, without limitation, the inability or failure
of the Administrative Agent to obtain sufficient bids or publications in
accordance with the terms hereof, the Alternate Base Rate shall be determined
without regard to clause (b) or (c), or both, until the circumstances giving
rise to such inability no longer exist. Any change in the Alternate Base Rate
due to a change in the Average Weekly Three-Month Secondary CD Rate shall be
effective on the effective date of such change in the CD Rate. Any change

2



--------------------------------------------------------------------------------



 



in the Alternate Base Rate due to a change in the Federal Funds Effective Rate
shall be effective on the effective date of such change in the Federal Funds
Effective Rate.

“Applicable Law” shall mean, with respect to any Person, all provisions of
statutes, rules, regulations and orders of governmental bodies or regulatory
agencies applicable to such Person, and all orders and decrees of all courts and
arbitrators in proceedings or actions in which the Person in question is a party
or is subject.

“Assessment Rate” shall mean, for any day, the net annual assessment rate
(rounded upwards, if necessary, to the next higher Basis Point) as most recently
estimated by the Administrative Agent for determining the then current annual
assessment payable by the Administrative Agent to the Federal Deposit Insurance
Corporation (or any successor) for insurance by such Corporation (or such
successor) of time deposits made in dollars at the Administrative Agent’s
domestic offices.

“Assignment and Acceptance” shall mean an agreement in the form of Exhibit C
hereto, executed by the assignor, assignee and the other parties as contemplated
thereby.

“Avis” shall mean Avis Group Holdings, Inc., a Delaware corporation.

“Avis Debt Documents” shall mean the instruments and agreements pursuant to
which any indebtedness of Avis or any of its Subsidiaries has been issued, is
outstanding or permitted to exist.

“Avis Merger” shall mean the transaction pursuant to the Agreement and Plan of
Merger, dated as of November 11, 2000 (the “Merger Agreement”), by and among
Avis, the Borrower, PHH and Avis Acquisition Corp., a Delaware corporation and
an indirect wholly-owned subsidiary of the Borrower (“Merger Sub”) in which
Merger Sub merged with and into Avis and each outstanding share of class A
common stock, par value $.01 per share of Avis (the “Common Stock”), other than
shares of Common Stock held by any subsidiary of Avis, held in Avis’ treasury,
held by Cendant or any subsidiary of Cendant or held by stockholders who
perfected their appraisal rights under Delaware law, was converted into the
right to receive $33.00 in cash.

“Basis Point” shall mean 1/100th of 1%.

“Board” shall mean the Board of Governors of the Federal Reserve System.

“Borrowing” shall mean a group of Loans of a single Interest Rate Type made by
the Lenders on a single date and as to which a single Interest Period is in
effect.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in the State of New York or the State of North Carolina are
permitted to close; provided, however, that when used in connection with a LIBOR
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollar deposits on the London Interbank Market.

3



--------------------------------------------------------------------------------



 



“Capital Lease” shall mean as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash Equivalents” shall mean any of the following, to the extent acquired for
investment and not with a view to achieving trading profits: (i) obligations
fully backed by the full faith and credit of the United States of America
maturing not in excess of twelve months from the date of acquisition,
(ii) commercial paper maturing not in excess of twelve months from the date of
acquisition and rated “P-1” by Moody’s or “A-1” by S&P on the date of such
acquisition, (iii) the following obligations of any Lender or any domestic
commercial bank having capital and surplus in excess of $500,000,000, which has,
or the holding company of which has, a commercial paper rating meeting the
requirements specified in clause (ii) above: (a) time deposits, certificates of
deposit and acceptances maturing not in excess of twelve months from the date of
acquisition, or (b) repurchase obligations with a term of not more than thirty
(30) days for underlying securities of the type referred to in clause (i) above,
(iv) money market funds that invest exclusively in interest bearing, short-term
money market instruments: (a) having an average remaining maturity of not more
than twelve months and (b)(1) rated at least “P-1” by Moody’s or “A-1” by S&P or
(2) which are issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof, and (v) municipal
securities: (a) for which the pricing period in effect is not more than twelve
months long and (b) rated at least “P-1” by Moody’s or “A-1” by S&P.

“Cendant Timeshare Resort Group” shall mean collectively Fairfield, Trendwest
Resorts and their respective Subsidiaries.

“Change in Control” shall mean (i) the acquisition by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the Closing Date),
directly or indirectly, beneficially or of record, of ownership or control of in
excess of 30% of the voting common stock of the Borrower on a fully diluted
basis at any time or (ii) if at any time, individuals who at the Closing Date
constituted the Board of Directors of the Borrower (together with any new
directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Borrower, as the case may be, was approved
by a vote of the majority of the directors then still in office who were either
directors at the Closing Date or whose election or a nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Borrower then in office.

“Closing Date” shall mean the date on which the conditions precedent to the
effectiveness of this Agreement as set forth in Section 4.1 have been satisfied
or waived, which shall in no event be later than June 17, 2004.

“Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations issued thereunder, as now and hereafter in effect, or any successor
provision thereto.

4



--------------------------------------------------------------------------------



 



“Collateral” means all “Collateral” referred to in the Collateral Documents, and
all property that is or is intended to be subject to any Lien in favor of the
Administrative Agent for the benefit of the Secured Parties under the Collateral
Documents (including the Eligible Collateral).

“Collateral Documents” means the Mortgage, Pledge and Security Agreement and
each other agreement that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender as set forth (i) on Schedule 2.1 hereto and/or (ii) any applicable
Assignment and Acceptance to which it may be a party, as the case may be, as
such Lender’s Commitment may be permanently terminated, reduced or increased
from time to time pursuant to Section 2.11 or Section 7. The Commitments shall
automatically and permanently terminate on the earlier of (a) the Maturity Date
or (b) the date of termination in whole pursuant to Section 2.11 or Section 7.

“Commitment Increase Notice” shall have the meaning assigned to such term in
Section 2.11(d).

“Commitment Percentage” shall mean, as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the Total Commitment or, at
any time after the Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Loans then outstanding
constitutes of the aggregate principal amount of the Loans then outstanding.

“Confidential Information” shall have the meaning assigned to such term in
Section 9.15.

“Consolidated Assets” shall mean, at any date of determination, the total assets
of the Borrower and its Consolidated Subsidiaries determined in accordance with
GAAP.

“Consolidated EBITDA” shall mean, without duplication, for any period for which
such amount is being determined, the sum of the amounts for such period of
(i) Consolidated Net Income, (ii) provision for taxes based on income,
(iii) depreciation expense (excluding any such expense attributable to
depreciation of Eligible Vehicles which are included in a Qualified
Securitization Transaction), (iv) Consolidated Interest Expense,
(v) amortization expense, (vi) other non-cash items reducing Consolidated Net
Income, plus (vii) any cash contributions by the Borrower and its Subsidiaries
during such period into the Settlement Trust minus (viii) any cash expenditures
during such period to the extent such cash expenditures (x) did not reduce
Consolidated Net Income for such period and (y) were applied against reserves
that constituted non-cash items which reduced Consolidated Net Income during
prior periods, all as determined on a consolidated basis for the Borrower and
its Consolidated Subsidiaries in accordance with GAAP. Notwithstanding the
foregoing, in calculating Consolidated EBITDA pro forma effect shall be given to
each acquisition of a Subsidiary or any entity acquired in a merger

5



--------------------------------------------------------------------------------



 



in any relevant period for which the covenants set forth in Sections 6.5 and 6.6
are being calculated as if such acquisition had been made on the first day of
such period.

“Consolidated Interest Expense” shall mean for any period for which such amount
is being determined, total interest expense paid or payable in cash (including
that properly attributable to Capital Leases in accordance with GAAP but
excluding in any event all capitalized interest and amortization of debt
discount and debt issuance costs) of the Borrower and its Consolidated
Subsidiaries on a consolidated basis including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net cash costs (or minus net
profits) under Interest Rate Protection Agreements minus, without duplication,
any interest income of the Borrower and its Consolidated Subsidiaries on a
consolidated basis during such period. Notwithstanding the foregoing, interest
expense on any Rental Vehicle Securitization Indebtedness or any Timeshare Loan
Indebtedness shall be deemed not to be included in Consolidated Interest
Expense.

“Consolidated Net Income” shall mean, for any period for which such amount is
being determined, the net income (or loss) of the Borrower and its Consolidated
Subsidiaries during such period determined on a consolidated basis for such
period taken as a single accounting period in accordance with GAAP, provided
that there shall be excluded (i) income (loss) of any Person (other than a
Consolidated Subsidiary of the Borrower) in which the Borrower or any of its
Consolidated Subsidiaries has any equity investment or comparable interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or its Consolidated Subsidiaries by such Person during such
period, (ii) the income of any Consolidated Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
that Consolidated Subsidiary of the income is not at the time permitted by
operation of the terms of its charter, or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Consolidated Subsidiary, (iii) any extraordinary after-tax gains and (iv) any
extraordinary or unusual pretax losses.

“Consolidated Net Worth” shall mean, as of any date of determination, all items
which in conformity with GAAP would be included under shareholders’ equity on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date
plus mandatorily redeemable preferred securities issued by Subsidiaries of the
Borrower (other than PHH and its Subsidiaries) plus 80% of the aggregate amount
outstanding under the Upper DECS which is, at the date as of which Consolidated
Net Worth is to be determined, includable as a liability on a consolidated
balance sheet of the Borrower and its Subsidiaries. Consolidated Net Worth shall
include the Borrower’s equity interest in PHH.

“Consolidated Subsidiaries” shall mean all Subsidiaries of the Borrower that are
required to be consolidated with the Borrower for financial reporting purposes
in accordance with GAAP.

“Consolidated Total Indebtedness” shall mean (i) the total amount of
Indebtedness of the Borrower and its Consolidated Subsidiaries determined on a

6



--------------------------------------------------------------------------------



 



consolidated basis using GAAP principles of consolidation, which is, at the
dates as of which Consolidated Total Indebtedness is to be determined,
includable as liabilities on a consolidated balance sheet of the Borrower and
its Subsidiaries, plus (ii) without duplication of any items included in
Indebtedness pursuant to the foregoing clause (i), Indebtedness of others which
the Borrower or any of its Consolidated Subsidiaries has directly or indirectly
assumed or guaranteed (but only to the extent so assumed or guaranteed) or
otherwise provided credit support therefor, including without limitation,
Guaranties; provided that, for purposes of this definition, (a) any Rental
Vehicle Securitization Indebtedness shall not be deemed Indebtedness, (b) any
Timeshare Loan Indebtedness shall not be deemed Indebtedness and (c) only 20% of
the aggregate amount outstanding under the Upper DECS which is, at the dates as
of which Consolidated Total Indebtedness is to be determined, includable as a
liability on a consolidated balance sheet of the Borrower and its Subsidiaries,
shall be deemed Indebtedness. In addition, for purposes of this definition, the
amount of Indebtedness at any time shall be reduced (but not to less than zero)
by the amount of Excess Cash.

“Debt to Capitalization Ratio” shall mean at any time the ratio of
(x) Consolidated Total Indebtedness to (y) the sum of (i) Consolidated Total
Indebtedness plus (ii) Consolidated Net Worth.

“Default” shall mean any event, act or condition, which with notice or lapse of
time, or both, would constitute an Event of Default.

“Disclosed Matters” shall mean public filings with the Securities and Exchange
Commission made by the Borrower or any of its Subsidiaries on Form S-4, Form
8-K, Form 10-Q or Form 10-K, as filed on or prior to the Closing Date.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Eligible Collateral” shall mean Collateral consisting of Timeshare Property,
airport service vehicles, and such other assets under management and mortgage
programs that are not subject to any Liens other than (i) Liens in favor of the
Administrative Agent for the benefit of the Secured Parties under the Collateral
Documents and (ii) Permitted Encumbrances of the type described in clauses
(a) through (d) of Section 6.3.

“Eligible Leases” shall mean open-end and closed-end automobile fleet leases
originated by or on behalf of the Borrower or any of its Subsidiaries, which are
of a type customarily eligible for inclusion in a Qualified Securitization
Transaction.

“Eligible Vehicles” shall mean the motor vehicle inventory of the Borrower or
any of its Subsidiaries, in each case, whether held for sale, lease or rental
purposes, which are of a type customarily eligible for inclusion in a Qualified
Securitization Transaction.

“Environmental Law” shall mean all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, judgments, injunctions, notices or requirements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters, including

7



--------------------------------------------------------------------------------



 



without limitation, the Clean Water Act also known as the Federal Water
Pollution Control Act (“FWPCA”) 33 U.S.C. § 1251 et seq., the Clean Air Act
(“CAA”), 42 U.S.C. §§ 7401 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act (“FIFRA”), 7 U.S.C. §§ 136 et seq., the Surface Mining Control
and Reclamation Act (“SMCRA”), 30 U.S.C. §§ 1201 et seq., the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C. §
9601 et seq., the Superfund Amendment and Reauthorization Act of 1986 (“SARA”),
Public Law 99-499, 100 Stat. 1613, the Emergency Planning and Community Right to
Know Act (“ECPCRKA”), 42 U.S.C. § 11001 et seq., the Resource Conservation and
Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq., the Occupational Safety and
Health Act as amended (“OSHA”), 29 U.S.C. § 655 and § 657, together, in each
case, with any amendment thereto, and the regulations adopted and publications
promulgated thereunder and all substitutions thereof.

“Environmental Liabilities” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as such
Act may be amended from time to time, and the regulations promulgated
thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal

8



--------------------------------------------------------------------------------



 



Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“Event of Default” shall have the meaning given such term in Section 7 hereof.

“Excess Cash” shall mean all cash and Cash Equivalents of the Borrower and its
Consolidated Subsidiaries at such time determined on a consolidated basis in
accordance with GAAP in excess of $25,000,000.

“Excluded Taxes” shall mean, with respect to any Lender, or any other recipient
of payments to be made by or on account of any obligation of the Borrower
hereunder, (a) income or franchise taxes imposed on (or measured by) its net
income or net profits by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized, in which its principal
office is located or in which it is otherwise doing business or in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) any withholding tax that is
imposed on amounts payable to such Lender, or any other recipient of any payment
to be made by or on account of any obligation of the Borrower hereunder, at the
time such Lender becomes a party to this Agreement (or designates a new Lending
Office), except to the extent that the Lender effecting such assignment or
designating such new Lending Office, as the case may be, was entitled,
immediately prior to such assignment or designation of such new Lending Office,
to receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.20(a), (d) Taxes attributable to such Lender’s failure
to comply with Section 2.20(e), and (e) any Taxes imposed as a result of such
Lender’s gross negligence or willful misconduct.

“Extension of Credit” shall mean the making of a Loan.

“Facility Fee” shall have the meaning given such term in Section 2.6 hereof.

“Fairfield” shall mean Fairfield Resorts, Inc., a Delaware corporation (formerly
Fairfield Communities, Inc.).

“Fairfield Debt Documents” shall mean the instruments and agreements pursuant to
which any indebtedness of Fairfield or any of its Subsidiaries has been issued,
is outstanding or permitted to exist.

“Fairfield Merger” shall mean the transaction pursuant to the Agreement and Plan
of Merger, dated as of November 1, 2000, by and among the Borrower, Fairfield
and Grand Slam Acquisition Corp., a Delaware corporation and subsidiary of the
Borrower.

“Fleet Receivables” means all receivables generated by the Borrower or any of
its Subsidiaries from obligors under fleet maintenance contracts, fleet
management contracts and fuel card contracts and any other service contracts
billed together with Eligible Leases, which are of a type customarily eligible
for inclusion in a Qualified Securitization Transaction.

9



--------------------------------------------------------------------------------



 



“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fundamental Documents” shall mean this Agreement, the Notes, the Collateral
Documents and any Compliance Certificate which is required to be executed by the
Borrower pursuant to Section 5.1(c) and delivered to the Administrative Agent in
connection with this Agreement.

“GAAP” shall mean generally accepted accounting principles consistently applied
(except for accounting changes in response to FASB releases or other
authoritative pronouncements) provided, however, that all calculations made
pursuant to Sections 6.5 and 6.6 and the related definitions shall have been
computed based on such generally accepted accounting principles as are in effect
on the Closing Date.

“Governmental Authority” shall mean any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any court, in each case whether of the United States or foreign.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.3(k).

“Guaranty” shall mean, as to any Person, any direct or indirect obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, Capital
Lease, dividend or other monetary obligation (“primary obligation”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services, in each case, primarily for the purpose of
assuring the owner of any such primary obligation of the repayment of such
primary obligation or (d) as a general partner of a partnership or a joint
venturer of a joint venture in respect of Indebtedness of such partnership or
such joint venture which is treated as a general partnership for purposes of
Applicable Law. The amount of any Guaranty shall be deemed to be an amount equal
to the stated or determinable amount (or portion thereof) of the primary
obligation in respect of which such Guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder); provided, however,
that the amount of any Guaranty shall be limited to the extent necessary so that
such amount does not exceed the value of the assets of such Person (as reflected
on a consolidated balance sheet of such Person prepared in accordance with GAAP)
to which any creditor or beneficiary of such Guaranty would have recourse.
Notwithstanding the foregoing definition, the term “Guaranty” shall not include
any direct or indirect obligation of a Person as a general partner of a general
partnership or a joint venturer of a joint venture in respect of Indebtedness of
such

10



--------------------------------------------------------------------------------



 



general partnership or joint venture, to the extent such Indebtedness is
contractually non-recourse to the assets of such Person as a general partner or
joint venturer (other than assets comprising the capital of such general
partnership or joint venture).

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.11(g).

“Indebtedness” shall mean (without double counting), at any time and with
respect to any Person, (i) indebtedness of such Person for borrowed money
(whether by loan or the issuance and sale of debt securities) or for the
deferred purchase price of property or services purchased (other than amounts
constituting trade payables arising in the ordinary course and payable within
180 days); (ii) indebtedness of others which such Person has directly or
indirectly assumed or guaranteed (but only to the extent so assumed or
guaranteed) or otherwise provided credit support therefor, including without
limitation, Guaranties; (iii) indebtedness of others secured by a Lien on assets
of such Person, whether or not such Person shall have assumed such indebtedness
(but only to the extent of the fair market value of such assets);
(iv) obligations of such Person in respect of letters of credit, acceptance
facilities, or drafts or similar instruments issued or accepted by banks and
other financial institutions for the account of such Person (other than trade
payables arising in the ordinary course and payable within 180 days); or
(v) obligations of such Person under Capital Leases.

“Indemnified Party” shall have the meaning assigned to such term in Section 9.5.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Interest Coverage Ratio” shall mean, for each period for which it is to be
determined, the ratio of (i) Consolidated EBITDA to (ii) Consolidated Interest
Expense.

“Interest Payment Date” shall mean, with respect to any Borrowing, the last day
of the Interest Period applicable thereto and, in the case of a LIBOR Borrowing
with an Interest Period of more than three months’ duration, each day that would
have been an Interest Payment Date had successive Interest Periods of three
months duration been applicable to such Borrowing, and, in addition, the date of
any refinancing or conversion of a Borrowing with, or to, a Borrowing of a
different Interest Rate Type.

“Interest Period” shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing, and ending on the numerically
corresponding day (or, if there is no numerically corresponding day or if the
date of the LIBOR Borrowing is the last day of any month, on the last day) in
the calendar month that is 1, 2, 3, 6 or, subject to each Lender’s approval,
12 months thereafter, as the Borrower may elect, and (b) as to any ABR
Borrowing, the period commencing on the

11



--------------------------------------------------------------------------------



 



date of such Borrowing and ending on the earliest of (i) the next succeeding
March 31, June 30, September 30 or December 31, (ii) the Maturity Date and
(iii) the date such Borrowing is refinanced with a Borrowing of a different
Interest Rate Type in accordance with Section 2.5 or is prepaid in accordance
with Section 2.12; provided, however, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless, in the case of LIBOR Loans only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) no Interest Period may be selected which would extend beyond the Maturity
Date. Interest shall accrue from, and including, the first day of an Interest
Period to, but excluding, the last day of such Interest Period.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement or other similar financial agreement or
arrangement.

“Interest Rate Type” when used in respect of any Loan or Borrowing, shall refer
to the Rate by reference to which interest on such Loan or on the Loans
comprising such Borrowing is determined. For purposes hereof, “Rate” shall
include LIBOR and the Alternate Base Rate.

“Lender and “Lenders” shall mean the financial institutions whose names appear
at the foot hereof and any assignee of a Lender permitted pursuant to
Section 9.3(b).

“Lending Office” shall mean, with respect to any of the Lenders, the branch or
branches (or affiliate or affiliates) from which any such Lender’s LIBOR Loans
or ABR Loans, as the case may be, are made or maintained and for the account of
which all payments of principal of, and interest on, such Lender’s LIBOR Loans
or ABR Loans are made, as notified to the Administrative Agent from time to
time.

“LIBOR” shall mean, with respect to any LIBOR Borrowing for any Interest Period,
an interest rate per annum (rounded upwards, if necessary, to the next Basis
Point) equal to the rate at which Dollar deposits approximately equal in
principal amount to Bank of America, N.A.’s portion of such LIBOR Borrowing, and
for a maturity comparable to such Interest Period, are offered to the principal
London office of Bank of America, N.A. in immediately available funds in the
London Interbank Market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.

“LIBOR Loan” shall mean any Revolving Credit Loan bearing interest at a rate
determined by reference to LIBOR in accordance with the provisions of Section 2.

“LIBOR Spread” shall mean, at any date or any period of determination, the LIBOR
Spread that would be in effect on such date or during such period pursuant to
the chart set forth in Section 2.21 based on the rating of the Borrower’s senior
non-credit enhanced unsecured long-term debt.

12



--------------------------------------------------------------------------------



 



“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan” shall mean a Revolving Credit Loan, whether made as a LIBOR Loan or an
ABR Loan, as permitted hereby.

“Margin Stock” shall be as defined in Regulation U of the Board.

“Material Adverse Effect” shall mean a material adverse effect on the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Subsidiaries, taken as a whole (it is understood that, for purposes of this
definition, the accounting irregularities and errors disclosed in the Borrower’s
report on Form 10-K for the period ending December 31, 2001 filed with the
Securities and Exchange Commission and the class action lawsuits disclosed
therein and other class action lawsuits arising as a result of the accounting
irregularities and errors disclosed therein do not constitute a Material Adverse
Effect).

“Material Subsidiary” shall mean any Subsidiary of the Borrower which, together
with its Subsidiaries at the time of determination hold, or, solely with respect
to Sections 7(f) and 7(g), any group of Subsidiaries which, if merged into each
other at the time of determination would hold, assets constituting 10% or more
of Consolidated Assets or accounts for 10% or more of Consolidated EBITDA for
the Rolling Period immediately preceding the date of determination.

“Maturity Date” shall mean June 17, 2007, or the immediately preceding Business
Day.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage, Pledge and Security Agreement” has the meaning assigned to such term
in Section 4.1(a).

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Notes” shall have the meaning assigned to such term in Section 2.7.

“Obligations” shall mean the obligation of the Borrower to make due and punctual
payment of principal of, and interest on, the Loans, the Facility Fee and all
other monetary obligations of the Borrower to the Administrative Agent or any
Lender under this Agreement, the Notes or the Fundamental Documents.

“Offered Increase Amount” shall have the meaning assigned to such term in
Section 2.11(d).

13



--------------------------------------------------------------------------------



 



“Other Taxes” shall mean any and all documentary taxes, assessments or charges
made by any Governmental Authority by reason of the execution and delivery of
this Agreement or the Notes or any Fundamental Document.

“Participant” shall have the meaning assigned to such term in Section 9.3(g).

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

“Permitted Encumbrances” shall mean Liens permitted under Section 6.3 hereof.

“Permitted Timeshare Collateral” means, as of any date of determination:

(1) the collateral securing Timeshare Loan Indebtedness and consisting of
Timeshare Loans or a beneficial interest therein and the proceeds thereof;

(2) Timeshare Loans or a beneficial interest therein, transferred to a
Securitization Entity in connection with a Qualified Securitization Transaction
and the proceeds thereof;

(3) any related assets which are customarily transferred, or in respect of which
security interests are customarily granted, in connection with asset
securitizations involving Timeshare Loans; and

(4) any proceeds of any of the foregoing.

“Permitted Vehicle Collateral” means, as of any date of determination:

(1) the collateral securing Rental Vehicle Securitization Indebtedness and
consisting of Eligible Vehicles and receivables, or a beneficial interest
therein, arising from the disposition of Eligible Vehicles and the proceeds
thereof;

(2) Eligible Leases and Fleet Receivables, or a beneficial interest therein,
transferred to a Securitization Entity in connection with a Qualified
Securitization Transaction and the proceeds thereof;

(3) any related assets which are customarily transferred, or in respect of which
security interests are customarily granted, in connection with asset
securitizations involving Eligible Vehicles or Eligible Leases; and

(4) any proceeds of any of the foregoing.

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, company, estate,
unincorporated organization or government or any agency or political subdivision
thereof.

14



--------------------------------------------------------------------------------



 



“PHH” shall mean PHH Corporation, a Maryland corporation.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pro Forma Basis” shall mean in connection with any transaction for which a
determination on a Pro Forma Basis is required to be made hereunder, that such
determination shall be made (i) after giving effect to any issuance of
Indebtedness, any acquisition, any disposition or any other transaction (as
applicable) and (ii) assuming that the issuance of Indebtedness, acquisition,
disposition or other transaction and, if applicable, the application of any
proceeds therefrom, occurred at the beginning of the most recent Rolling Period
ending at least thirty (30) days prior to the date on which such issuance of
Indebtedness, acquisition, disposition or other transaction occurred.

“Purchase Money Note” means a promissory note of a Securitization Entity
evidencing a line of credit, which may be irrevocable, from the Borrower or any
of its Subsidiaries or a Timeshare Subsidiary to a Securitization Entity or
representing the deferred purchase price for the purchase of assets by such
Securitization Entity from the Borrower or any of its Subsidiaries or Timeshare
Subsidiary, as the case may be, in each case in connection with a Qualified
Securitization Transaction, which note is repayable from cash available to the
Securitization Entity, other than amounts required to be established as reserves
pursuant to agreements, amounts paid to investors in respect of interest,
principal and other amounts owing to such investors and amounts paid in
connection with the purchase of Eligible Vehicles, Eligible Leases, Fleet
Receivables or a beneficial interest therein, in the case of an Rental Vehicle
Securitization Entity, or a Timeshare Loan, in the case of a Timeshare
Securitization Entity.

“Qualified Securitization Transaction” means (x) any transaction or series of
transactions that may be entered into by the Borrower or any of its Subsidiaries
pursuant to which the Borrower or any of its Subsidiaries may sell, convey or
otherwise transfer to (1) a Securitization Entity (in the case of a transfer by
the Borrower or any of its Subsidiaries) or (2) any other Person (in the case of
a transfer by a Securitization Entity), or may grant a security interest in, any
Permitted Vehicle Collateral (whether now existing or arising in the future) of
the Borrower or any of its Subsidiaries, and any assets related thereto
including, without limitation, the proceeds of such Permitted Vehicle Collateral
or (y) any transaction or series of transactions that may be entered into by any
Timeshare Subsidiary pursuant to which any Timeshare Subsidiary may sell, convey
or otherwise transfer to (1) a Securitization Entity (in the case of a transfer
by any Timeshare Subsidiary) or (2) any other Person (in the case of a transfer
by a Securitization Entity), or may grant a security interest in, any Permitted
Timeshare Collateral (whether now existing or arising in the future) of any
Timeshare Subsidiary, and any assets related thereto including, without
limitation, the proceeds of such Permitted Timeshare Collateral.

15



--------------------------------------------------------------------------------



 



“Ratable Assignment” shall have the meaning assigned to such term in
Section 9.3(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Rental Vehicle Securitization Entity” means a Subsidiary of the Borrower (or
another Person in which the Borrower or any of its Subsidiaries makes an
investment or to which the Borrower or any of its Subsidiaries transfers
Permitted Vehicle Collateral or an interest in Permitted Vehicle Collateral)
which engages in no activities other than in connection with the ownership,
leasing, operation and financing of Eligible Vehicles and other Permitted
Vehicle Collateral and which is designated by the Person controlling such
Subsidiary (or Person) as a Securitization Entity and as to which:

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:

          (a) is guaranteed by the Borrower or any of its Subsidiaries
(excluding guarantees of obligations (other than the principal of, and interest
on, Indebtedness) pursuant to Standard Securitization Undertakings);

          (b) is recourse to or obligates the Borrower or any of its
Subsidiaries in any way other than pursuant to Standard Securitization
Undertakings; or

          (c) subjects any property or asset of the Borrower or any of its
Subsidiaries (other than a Securitization Entity), directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings;

(2) neither the Borrower nor any of its Subsidiaries has any material contract,
agreement, arrangement or understanding (except in connection with a Purchase
Money Note or Qualified Securitization Transaction) other than on terms no less
favorable to the Borrower or such Subsidiary of the Borrower than those that
might be obtained at the time from Persons that are not Affiliates of the
Borrower, other than fees payable in the ordinary course of business in
connection with servicing Permitted Vehicle Collateral; and

(3) neither the Borrower nor any of its Subsidiaries has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results.

For purposes of this definition, a Person shall be deemed to be “controlled” by
another if such latter Person possesses, directly or indirectly, power either to
(i) vote more that 50% of the securities having ordinary voting power for the
election of directors of such controlled Person or (ii) direct or cause the
direction of the management and policies of such controlled Person whether or
contract or otherwise.

16



--------------------------------------------------------------------------------



 



“Rental Vehicle Securitization Indebtedness” means (i) Indebtedness that
finances or refinances Eligible Vehicles (but only to the extent actually used
to finance or refinance Eligible Vehicles) and (ii) Indebtedness secured by
Permitted Vehicle Collateral.

“Required Lenders” shall mean at any time, Lenders holding Commitments
representing a majority of the Total Commitment, except that (i) for purposes of
determining the Lenders entitled to declare the principal of and the interest on
the Loans and the Notes and all other amounts payable hereunder or thereunder to
be forthwith due and payable pursuant to Section 7 and (ii) at all times after
the termination of the Total Commitment in its entirety, “Required Lenders”
shall mean Lenders holding a majority of the aggregate principal amount of the
Loans at the time outstanding.

“Revolving Credit Borrowing” shall mean a Borrowing consisting of simultaneous
Revolving Credit Loans from each of the Lenders.

“Revolving Credit Borrowing Request” shall mean a request made pursuant to
Section 2.4 in the form of Exhibit E.

“Revolving Credit Loans” shall mean the Loans made by the Lenders to the
Borrower pursuant to a notice given by the Borrower under Section 2.4. Each
Revolving Credit Loan shall be a LIBOR Loan or an ABR Loan.

“Rolling Period” shall mean with respect to any fiscal quarter, such fiscal
quarter and the three immediately preceding fiscal quarters considered as a
single accounting period.

“Secured Obligations” means all “Secured Obligations” referred to in the
Collateral Documents, now or hereafter existing under the Fundamental Documents,
whether direct or indirect, absolute or contingent, or whether for principal,
reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise.

“Secured Parties” means the Agents, the Lenders and any other Person identified
as a “Secured Party” in any Fundamental Document.

“Securitization Entity” means a Rental Vehicle Securitization Entity or a
Timeshare Securitization Entity.

“Securitization Indebtedness” shall mean Indebtedness incurred by any structured
bankruptcy-remote Subsidiary of the Borrower which does not permit or provide
for recourse to the Borrower or any Subsidiary of the Borrower (other than such
structured bankruptcy-remote Subsidiary) or any property or asset of the
Borrower or any Subsidiary of the Borrower (other than the property or assets of
such structured bankruptcy-remote Subsidiary).

17



--------------------------------------------------------------------------------



 



“Settlement” shall mean the settlement of a consolidated class action lawsuit
pending against the Borrower styled In re Cendant Corporation Litigation,
No. 98-CV-1664 (WHW)(D.N.J.).

“Settlement Agreement” shall mean the Stipulation of Settlement with the
Borrower and Certain Other Defendants, executed March 17, 2000.

“Settlement Trust” shall mean the escrow account established pursuant to the
Settlement Agreement.

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

“SPC” shall have the meaning assigned to such term in Section 9.3(k).

“Standard Securitization Undertakings” means representations, warranties,
guaranties, covenants and indemnities entered into by the Borrower or any of its
Subsidiaries or any Timeshare Subsidiary, which are reasonably customary in
securitizations.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D). Such reserve percentages shall include those imposed
under Regulation D. LIBOR Loans shall be deemed to constitute Eurocurrency
Liabilities and as such shall be deemed to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person;
provided that for purposes of Sections 6.1, 6.3, 6.4, 6.5 and 6.6 hereof, PHH
and its Subsidiaries shall be deemed not to be Subsidiaries of the Borrower
except that (a) Consolidated Net Worth shall be calculated in accordance with
the definition thereof and (b) in calculating Consolidated EBITDA for any fiscal
quarter the amount of any cash dividends or any other cash distributions
actually paid by PHH or any Subsidiary of PHH to the Borrower and its
Subsidiaries (excluding the Subsidiaries of PHH) (i) during such period and
(ii) up to the time of the delivery of the certificate pursuant to
Section 5.1(c) hereof related to such period shall be included in such

18



--------------------------------------------------------------------------------



 



calculation. Any such cash dividends and distributions received from PHH and its
Subsidiaries in one period and included in calculating Consolidated EBITDA for
any prior period shall not be included in calculating Consolidated EBITDA for
any fiscal quarter ending on or after the first anniversary of the date such
dividends and distributions are received.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Timeshare Debt Documents” shall mean the instruments and agreements pursuant to
which any indebtedness of any Timeshare Subsidiary has been issued, is
outstanding or is permitted to exist.

“Timeshare Loan” shall mean any loan made to finance the acquisition of a
Timeshare Property, including a Timeshare Property that has not yet been
completed, any installment contract for the purchase of a Timeshare Property, or
any other arrangement in the nature of a financing of the purchase of a
Timeshare Property, and all security therefor and proceeds thereof.

“Timeshare Loan Indebtedness” shall mean any Indebtedness secured by or payable
from Permitted Timeshare Collateral or Timeshare Property and the Indebtedness
under this Agreement.

“Timeshare Property” shall mean any property used or intended to be used for
development, in whole or in part, of a timeshare regime, including but not
limited to real property, improvements thereon, any condominium, any portion of
such a development, any unit or units subjected to a timeshare regime, any fixed
week intervals, any undivided interests, any notional “points” afforded to
owners of timeshares, any common areas, and any other form of ownership of, or
entitlement to occupy real estate that forms a part of, or is subject to, a
timeshare regime under applicable state law.

“Timeshare Securitization Entity” shall mean in the case of a Subsidiary of a
Timeshare Subsidiary (or another Person in which a Timeshare Subsidiary makes an
investment or to which any Timeshare Subsidiary transfers Permitted Timeshare
Collateral or an interest in Permitted Timeshare Collateral) which engages in no
activities other than in connection with the ownership, leasing, operation and
financing of Timeshare Properties and other Permitted Timeshare Collateral and
which is designated by the board of directors of a Timeshare Subsidiary as a
Securitization Entity and as to which:

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:

          (a) is guaranteed by the Borrower or any of its Subsidiaries
(excluding guarantees of obligations (other than the principal of, and interest
on, Indebtedness) pursuant to Standard Securitization Undertakings);

19



--------------------------------------------------------------------------------



 



          (b) is recourse to or obligates the Borrower in any way other than
pursuant to Standard Securitization Undertakings; or

          (c) subjects any property or asset of the Borrower or any of its
Subsidiaries (other than a Securitization Entity), directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings;

(2) neither the Borrower nor any of its Subsidiaries has any material contract,
agreement, arrangement or understanding (except in connection with a Purchase
Money Note or Qualified Securitization Transaction) other than on terms no less
favorable to the Borrower or such Subsidiary of the Borrower than those that
might be obtained at the time from Persons that are not Affiliates of the
Borrower, other than fees payable in the ordinary course of business in
connection with servicing Permitted Timeshare Collateral; and

(3) neither the Borrower nor any of its Subsidiaries has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results.

“Timeshare Subsidiary” shall mean Fairfield, its Subsidiaries, Trendwest
Resorts, or any other direct or indirect Subsidiary of the Borrower that is in
the business of developing, owning, selling, managing or financing Timeshare
Properties.

“Total Commitment” shall mean, at any time, the aggregate amount of the Lenders’
Commitments as in effect at such time.

“Trendwest Resorts” shall mean Trendwest Resorts, Inc., a Delaware corporation.

“Upper DECS” shall mean the securities, consisting of 6.75% senior notes of the
Borrower due 2006 and forward purchase contracts to purchase the Borrower’s
common stock in August 2004, issued on July 27, 2001 pursuant to the Prospectus
Supplement, dated as of July 20, 2001.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.



2.  
THE LOANS

SECTION 2.1. Commitments.

(a) Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly, to make Revolving Credit Loans to the Borrower, at any time and
from time to time on and after the Closing Date and until the earlier of the
Maturity Date and the termination of the Commitment of such Lender, in an
aggregate principal amount at any time outstanding not to exceed such Lender’s
Commitment, subject, however, to the conditions that (i) at no time shall

20



--------------------------------------------------------------------------------



 



the outstanding aggregate principal amount of all Revolving Credit Loans made by
all Lenders exceed the Total Commitment and (ii) at all times the outstanding
aggregate principal amount of all Revolving Credit Loans made by each Lender
shall equal the product of (x) the percentage that its Commitment represents of
the Total Commitment times (y) the outstanding aggregate principal amount of all
Revolving Credit Loans made pursuant to a notice given by the Borrower under
Section 2.4. The Commitments of the Lenders may be terminated or reduced from
time to time pursuant to Section 2.11 or Section 7.

(b) Within the foregoing limits, the Borrower may borrow, pay or repay and
reborrow hereunder, on and after the Closing Date and prior to the Maturity
Date, upon the terms and subject to the conditions and limitations set forth
herein.

SECTION 2.2. Loans.

(a) Each Revolving Credit Loan shall be made as part of a Borrowing consisting
of Loans made by the Lenders ratably in accordance with their Commitments;
provided, however, that the failure of any Lender to make any Revolving Credit
Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). The Revolving Credit Loans comprising any Borrowing shall be
(i) in the case of LIBOR Loans, in an aggregate principal amount that is an
integral multiple of $5,000,000 and not less than $10,000,000 and (ii) in the
case of ABR Loans, in an aggregate principal amount that is an integral multiple
of $500,000 and not less than $5,000,000 (or, in the case of clause (i) and
clause (ii) above, if less, an aggregate principal amount equal to the remaining
balance of the available Total Commitment).

(b) Each Lender may at its option make any LIBOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan, provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement and the applicable
Note. Borrowings of more than one Interest Rate Type may be outstanding at the
same time; provided, however, that the Borrower shall not be entitled to request
any Borrowing that, if made, would result in an aggregate of more than 9
separate Revolving Credit Loans of any Lender being outstanding hereunder at any
one time. For purposes of the calculation required by the immediately preceding
sentence, LIBOR Loans having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Loans and all Loans
of a single Interest Rate Type made on a single date shall be considered a
single Loan if such Loans have a common Interest Period.

(c) Subject to Section 2.5, each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by making funds available at the offices
of the Administrative Agent’s Credit Services Department, Bank of America, N.A.,
101 North Tryon Street, Charlotte, NC 28255, Attention: Merci Owens, for credit
to Corporate Credit Support, Account No. 1366212250600, (Reference: Cendant
Corporation Credit Agreement dated as of June 17, 2004) no later than 1:00 P.M.
New York City time (2:00 P.M. New York City time, in the case of an ABR
Borrowing) in Federal or other immediately available funds. Upon receipt of the
funds to be made available by the Lenders to fund any Borrowing hereunder, the

21



--------------------------------------------------------------------------------



 



Administrative Agent shall disburse such funds by depositing them into an
account of the Borrower maintained with the Administrative Agent. Revolving
Credit Loans shall be made by all the Lenders pro rata in accordance with
Section 2.1 and this Section 2.2.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.

SECTION 2.3. Use of Proceeds.



The proceeds of the Loans shall be used (a) to refinance existing indebtedness
of the Cendant Timeshare Resort Group, (b) to finance Eligible Collateral and
(c) for working capital and general corporate purposes of the Borrower and its
Subsidiaries, including, without limitation, for acquisitions. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X of the Board.

SECTION 2.4. Revolving Credit Borrowing Procedure.

In order to effect a Revolving Credit Borrowing, the Borrower shall hand deliver
or telecopy to the Administrative Agent a Borrowing notice in the form of
Exhibit E (a) in the case of a LIBOR Borrowing, not later than 12:00 (noon), New
York City time, three Business Days before a proposed Borrowing, and (b) in the
case of an ABR Borrowing, not later than 12:00 (noon), New York City time, on
the day of a proposed Borrowing. Such notice shall be irrevocable and shall in
each case specify (a) whether the Borrowing then being requested is to be a
LIBOR Borrowing or an ABR Borrowing, (b) the date of such Revolving Credit
Borrowing (which shall be a Business Day) and the amount thereof and (c) if such
Borrowing is to be a LIBOR Borrowing, the Interest Period with respect thereto.
If no election as to the Interest Rate Type of a Revolving Credit Borrowing is
specified in any such notice, then the requested Revolving Credit Borrowing
shall be an ABR Borrowing. If no Interest Period with respect to any LIBOR
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. If the Borrower shall
not have given notice in accordance with this Section 2.4 of its election to
refinance a Revolving Credit Borrowing prior to the end of the Interest Period
in effect for such Borrowing, then the Borrower shall (unless such Borrowing is
repaid at the end of such Interest Period) be deemed to have given notice of an
election to refinance such Borrowing with an ABR Borrowing. The Administrative
Agent shall promptly advise the Lenders of any notice given pursuant to this
Section 2.4 and of each Lender’s portion of the requested Borrowing.

SECTION 2.5. Refinancings.

The Borrower may refinance all or any part of any Borrowing with a Borrowing of
the same or a different Interest Rate Type made pursuant to a notice under
Section 2.4, subject to the conditions and limitations set forth herein and
elsewhere in this Agreement; provided, however, that at any time after the
occurrence, and during the continuation, of a Default or an Event of Default, a
Revolving Credit Borrowing or portion thereof may only be refinanced with an ABR
Borrowing.

22



--------------------------------------------------------------------------------



 



SECTION 2.6. Fees.

(a) The Borrower agrees to pay to each Lender, through the Administrative Agent,
on each March 31, June 30, September 30 and December 31, commencing
September 30, 2004, and on the date on which the Commitment of such Lender shall
be terminated as provided herein, a facility fee (a “Facility Fee”), at the rate
per annum from time to time in effect in accordance with Section 2.21, on the
average daily amount of the Commitment of such Lender, whether used or unused,
during the preceding quarter (or shorter period commencing with the Closing
Date, or ending with (i) the Maturity Date or (ii) any date on which the
Commitment of such Lender shall be terminated). All Facility Fees shall be
computed on the basis of the actual number of days elapsed in a year of
360 days. The Facility Fee due to each Lender shall commence to accrue on the
Closing Date, shall be payable in arrears and shall cease to accrue on the
earlier of the Maturity Date and the termination of the Commitment of such
Lender as provided herein.

(b) The Borrower agrees to pay the Administrative Agent, for its own account,
the fees at the times and in the amounts provided for in the letter agreement
dated May 27, 2004 among the Borrower, Bank of America, N.A. and Banc of America
Securities LLC.

(c) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the fees shall be refundable under any
circumstances.

SECTION 2.7. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Credit Loan of such Lender on the Maturity Date (or such earlier date
on which the Revolving Credit Loans become due and payable pursuant to
Section 7). The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Revolving Credit Loans from time to time outstanding
from the Closing Date until payment in full thereof at the rates per annum, and
on the dates, set forth in Section 2.8.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Revolving Credit Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to
Section 9.3(e), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Revolving Credit Loan made hereunder, the
Interest Rate Type thereof and each Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) both the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to this Section 2.7 shall, to the extent permitted by applicable law,
be prima

23



--------------------------------------------------------------------------------



 



facie evidence of the existence and amounts of the obligations of the Borrower
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain the Register or any such account, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the Revolving Credit Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement.

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Revolving Credit Loans of such Lender,
substantially in the form of Exhibit A with appropriate insertions as to date
and principal amount (a “Note”).

SECTION 2.8. Interest on Loans.

(a) Subject to the provisions of Section 2.9, the Loans comprising each LIBOR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal to LIBOR for the
Interest Period in effect for such Borrowing plus the applicable LIBOR Spread
from time to time in effect. Interest on each LIBOR Borrowing shall be payable
on each applicable Interest Payment Date.

(b) Subject to the provisions of Section 2.9, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when determined
by reference to the Prime Rate and over a year of 360 days at all other times)
at a rate per annum equal to the Alternate Base Rate plus the applicable margin,
if any, for ABR Loans from time to time in effect pursuant to Section 2.21.

(c) Interest on each Loan shall be payable in arrears on each Interest Payment
Date applicable to such Loan. The LIBOR or the Alternate Base Rate for each
Interest Period or day within an Interest Period shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.9. Interest on Overdue Amounts.

If the Borrower shall default in the payment of the principal of, or interest
on, any Loan or any other amount becoming due hereunder, the Borrower shall on
demand from time to time pay interest, to the extent permitted by Applicable
Law, on such defaulted amount up to (but not including) the date of actual
payment (after as well as before judgment) at a rate per annum computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
applicable, in the case of amounts bearing interest determined by reference to
the Prime Rate and a year of 360 days in all other cases, equal to (a) in the
case of the remainder of the then current Interest Period for any LIBOR Loan,
the rate applicable to such Loan under Section 2.8 plus 2% per annum and (b) in
the case of any other Loan or amount, the rate that would at the time be
applicable to an ABR Loan under Section 2.8 plus 2% per annum.

SECTION 2.10. Alternate Rate of Interest.

In the event, and on each occasion, that on the day two Business Days prior to
the commencement of any Interest Period for a LIBOR Loan, the Administrative
Agent shall have

24



--------------------------------------------------------------------------------



 



determined that Dollar deposits in the amount of the requested principal amount
of such LIBOR Loan are not generally available in the London Interbank Market,
or that the rate at which such Dollar deposits are being offered will not
adequately and fairly reflect the cost to any Lender of making or maintaining
its portion of such LIBOR Loans during such Interest Period, or that reasonable
means do not exist for ascertaining LIBOR, the Administrative Agent shall, as
soon as practicable thereafter, give written or telecopier notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have determined that
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a LIBOR Borrowing pursuant to Section 2.4 shall be deemed to be a
request for an ABR Loan. Each determination by the Administrative Agent
hereunder shall be conclusive absent manifest error.

SECTION 2.11. Termination and Reduction of Commitments; Increase of Commitments.

(a) The Commitments of all of the Lenders shall be automatically terminated on
the Maturity Date.

(b) Subject to Section 2.12(b), upon at least three Business Days, prior
irrevocable written or telecopy notice to the Administrative Agent, the Borrower
may at any time in whole permanently terminate, or from time to time in part
permanently reduce, the Total Commitment; provided, however, that (i) each
partial reduction of the Total Commitment shall be in an integral multiple of
$5,000,000 and in a minimum principal amount of $10,000,000 and (ii) the
Borrower shall not be entitled to make any such termination or reduction that
would reduce the Total Commitment to an amount less than the sum of the
aggregate outstanding principal amount of the Loans.

(c) Each reduction in the Total Commitment hereunder shall be made ratably among
the Lenders in accordance with their respective Commitments. The Borrower shall
pay to the Administrative Agent for the account of the Lenders on the date of
each termination or reduction in the Total Commitment, the Facility Fees on the
amount of the Total Commitment so terminated or reduced accrued to the date of
such termination or reduction.

(d) In the event that the Borrower wishes to increase the aggregate Commitments
at any time when no Default or Event of Default has occurred and is continuing,
it shall notify the Administrative Agent in writing of the amount (the “Offered
Increase Amount”) of such proposed increase (such notice, a “Commitment Increase
Notice”), and the Administrative Agent shall notify each Lender of such proposed
increase and provide such additional information regarding such proposed
increase as any Lender may reasonably request. The Borrower may, at its
election, (i) offer one or more of the Lenders the opportunity to participate in
all or a portion of the Offered Increase Amount pursuant to paragraph (f) below
and/or (ii) with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld), offer one or more additional banks, financial
institutions or other entities the opportunity to participate in all or a
portion of the Offered Increase Amount pursuant to paragraph (e) below. Each
Commitment Increase Notice shall specify which Lenders and/or banks, financial
institutions or other entities the Borrower desires to participate in such

25



--------------------------------------------------------------------------------



 



Commitment increase. The Borrower or, if requested by the Borrower, the
Administrative Agent, will notify such Lenders and/or banks, financial
institutions or other entities of such offer.

(e) Any additional bank, financial institution or other entity which the
Borrower selects to offer participation in the increased Commitments and which
elects to become a party to this Agreement and provide a Commitment in an amount
so offered and accepted by it pursuant to Section 2.11(d)(ii) shall execute a
New Lender Supplement with the Borrower and the Administrative Agent,
substantially in the form of Exhibit G, whereupon such bank, financial
institution or other entity (herein called a “New Lender”) shall become a Lender
for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement, and
Schedule 2.1 shall be deemed to be amended to add the name and Commitment of
such New Lender, provided that the Commitment of any such new Lender shall be in
an amount not less than $5,000,000.

(f) Any Lender which accepts an offer to it by the Borrower to increase its
Commitment pursuant to Section 2.11(d)(i) shall, in each case, execute a
Commitment Increase Supplement with the Borrower and the Administrative Agent,
substantially in the form of Exhibit H, whereupon such Lender shall be bound by
and entitled to the benefits of this Agreement with respect to the full amount
of its Commitment as so increased, and Schedule 2.1 shall be deemed to be
amended to so increase the Commitment of such Lender.

(g) The Administrative Agent and the Borrower shall determine the effective date
of any increase of the Commitments under this Section 2.11 (the “Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Lenders of the final allocation
of such increase and the Increase Effective Date. Upon the Increase Effective
Date, all outstanding Borrowings shall be reallocated among the Lenders in a
manner such that each Lender’s portion of the Borrowings then outstanding shall
be equal to such Lender’s ratable portion of such Borrowings based on its
Commitment as a percentage of the aggregate Commitments outstanding after giving
effect to the relevant Commitment increase. The Borrower shall reimburse each
Lender in accordance with Section 2.16 to the extent such Lender incurs any loss
as a result of the Increase Effective Date being on a date other than the last
day of the applicable Interest Period.

(h) Notwithstanding anything to the contrary in this Section 2.11, (i) in no
event shall any transaction effected pursuant to this Section 2.11 cause the
aggregate Commitments hereunder to exceed $600,000,000 and (ii) no Lender shall
have any obligation to increase its Commitment unless it agrees to do so in its
sole discretion.

SECTION 2.12. Prepayment of Loans.

(a) Prior to the Maturity Date, the Borrower shall have the right at any time to
prepay any Revolving Credit Borrowing, in whole or in part, subject to the
requirements of Section 2.16 but otherwise without premium or penalty, upon
prior written or telecopy notice to the Administrative Agent before 12:00 noon
New York City time at least one Business Day in the case of an ABR Loan and at
least three Business Days in the case of a LIBOR Loan; provided, however, that
each such partial prepayment shall be in an integral multiple of $5,000,000 and
in a minimum aggregate principal amount of $10,000,000.

26



--------------------------------------------------------------------------------



 



(b) On any date when the sum of the aggregate outstanding Loans (after giving
effect to any Borrowings effected on such date) exceeds the Total Commitment,
the Borrower shall make a mandatory prepayment of the Revolving Credit Loans in
such amount as may be necessary so that the aggregate amount of outstanding
Loans after giving effect to such prepayment does not exceed the Total
Commitment then in effect. Any prepayments required by this paragraph shall be
applied to outstanding ABR Loans up to the full amount thereof before they are
applied to outstanding LIBOR Loans.

(c) Each notice of prepayment pursuant to Section 2.12(a) shall specify the
specific Borrowing(s), the prepayment date and the aggregate principal amount of
each Borrowing to be prepaid, shall be irrevocable and shall commit the Borrower
to prepay such Borrowing(s) by the amount stated therein. All prepayments under
this Section 2.12 shall be accompanied by accrued interest on the principal
amount being prepaid, to the date of prepayment. All prepayments under this
Section 2.12 shall be made without premium or penalty, except as otherwise
required under Section 2.16.

SECTION 2.13. Eurodollar Reserve Costs.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, so long as such Lender shall be required under regulations of the Board
to maintain reserves with respect to liabilities or assets consisting of, or
including, Eurocurrency Liabilities (as defined in Regulation D of the Board),
additional interest on the unpaid principal amount of each LIBOR Loan made to
the Borrower by such Lender, from the date of such Loan until such Loan is paid
in full, at an interest rate per annum equal at all times during the Interest
Period for such Loan to the remainder obtained by subtracting (i) LIBOR for such
Interest Period from (ii) the rate obtained by multiplying LIBOR as referred to
in clause (i) above by the Statutory Reserves of such Lender for such Interest
Period. Such additional interest shall be determined by such Lender and notified
to the Borrower (with a copy to the Administrative Agent) not later than five
Business Days before the next Interest Payment Date for such Loan, and such
additional interest so notified to the Borrower by any Lender shall be payable
to the Administrative Agent for the account of such Lender on each Interest
Payment Date for such Loan.

SECTION 2.14. Reserve Requirements; Change in Circumstances.

(a) Except with respect to Indemnified Taxes and Other Taxes, which shall be
governed solely and exclusively by Section 2.20, if after the Closing Date any
change in Applicable Law or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) (i) shall subject any Lender to, or increase the net amount of, any tax,
levy, impost, duty, charge, fee, deduction or withholding with respect to any
LIBOR Loan, or shall change the basis of taxation of payments to any Lender of
the principal of or interest on any LIBOR Loan made by such Lender or any other
fees or amounts payable hereunder (other than Excluded Taxes), (ii) shall
impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, or (iii) shall impose on any Lender or the London
Interbank Market any other condition affecting this Agreement or any LIBOR Loan
made by such Lender, and the result of

27



--------------------------------------------------------------------------------



 



any of the foregoing shall be to increase the cost (other than the amount of
Taxes, if any) to such Lender of making or maintaining any LIBOR Loan or to
reduce the amount (other than the amount of Taxes, if any) of any sum received
or receivable by such Lender hereunder (whether of principal, interest or
otherwise) in respect thereof by an amount deemed in good faith by such Lender
to be material, then the Borrower shall pay such additional amount or amounts as
will compensate such Lender for such increase or reduction to such Lender upon
demand by such Lender.

(b) If, after the Closing Date, any Lender shall have determined in good faith
that the adoption after the Closing Date of any applicable law, rule, regulation
or guideline regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any Lending Office of
such Lender) with any request or directive regarding capital adequacy (whether
or not having the force of law) of any such Governmental Authority, central bank
or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of the Lender’s holding
company, if any, as a consequence of its obligations hereunder to a level below
that which such Lender (or its holding company) could have achieved but for such
applicability, adoption, change or compliance (taking into consideration such
Lender’s policies or the policies of its holding company, as the case may be,
with respect to capital adequacy) by an amount deemed by such Lender to be
material, then, from time to time, the Borrower shall pay to the Administrative
Agent for the account of such Lender such additional amount or amounts as will
compensate such Lender for such reduction upon demand by such Lender.

(c) A certificate of a Lender setting forth in reasonable detail (i) such amount
or amounts as shall be necessary to compensate such Lender as specified in
paragraph (a) or (b) above, as the case may be, and (ii) the calculation of such
amount or amounts referred to in the preceding clause (i), shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay the Administrative Agent for the account of such Lender the amount shown as
due on any such certificate within 10 Business Days after its receipt of the
same.

(d) Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any Interest Period shall not constitute a waiver of
such Lender’s rights to demand compensation for any increased costs or reduction
in amounts received or receivable or reduction in return on capital with respect
to such Interest Period or any other Interest Period. The protection of this
Section 2.14 shall be available to each Lender regardless of any possible
contention of invalidity or inapplicability of the law, regulation or condition
which shall have been imposed.

(e) Each Lender agrees that, as promptly as practicable after it becomes aware
of the occurrence of an event or the existence of a condition that (i) would
cause it to incur any increased cost under this Section 2.14, Section 2.15 or
Section 2.20 or (ii) would require the Borrower to pay an increased amount under
this Section 2.14, Section 2.15 or Section 2.20, it will use reasonable efforts
to notify the Borrower of such event or condition and, to the extent

28



--------------------------------------------------------------------------------



 



not inconsistent with such Lender’s internal policies, will use its reasonable
efforts to make, fund or maintain the affected Loans of such Lender through
another Lending Office of such Lender if as a result thereof the additional
monies which would otherwise be required to be paid or the reduction of amounts
receivable by such Lender thereunder in respect of such Loans would be
materially reduced, or any inability to perform would cease to exist, or the
increased costs which would otherwise be required to be paid in respect of such
Loans pursuant to this Section 2.14, Section 2.15 or Section 2.20 would be
materially reduced or the taxes or other amounts otherwise payable under this
Section 2.14, Section 2.15 or Section 2.20 would be materially reduced, and if,
as determined by such Lender, in its sole discretion, the making, funding or
maintaining of such Loans through such other Lending Office would not otherwise
materially adversely affect such Loans or such Lender.

(f) In the event any Lender shall have delivered to the Borrower a notice that
LIBOR Loans are no longer available from such Lender pursuant to Section 2.15,
that amounts are due to such Lender pursuant to paragraph (c) hereof or that any
of the events designated in paragraph (e) hereof have occurred, the Borrower may
(but subject in any such case to the payments required by Section 2.16),
provided that there shall exist no Default or Event of Default, upon at least
five Business Days’ prior written or telecopier notice to such Lender and the
Administrative Agent, but not more than 30 days after receipt of notice from
such Lender, identify to the Administrative Agent a lending institution
reasonably acceptable to the Administrative Agent which will purchase the
Commitment and the amount of outstanding Loans from the Lender providing such
notice and such Lender shall thereupon assign its Commitment, any Loans owing to
such Lender and the Notes held by such Lender to such replacement lending
institution pursuant to Section 9.3. Such notice shall specify an effective date
for such assignment and at the time thereof, the Borrower shall pay all accrued
interest, accrued Facility Fees and all other amounts (including without
limitation all amounts payable under this Section) owing hereunder to such
Lender as at such effective date for such assignment.

SECTION 2.15. Change in Legality.

(a) Notwithstanding anything to the contrary herein contained, if any change in
any law or regulation or in the interpretation thereof by any Governmental
Authority charged with the administration or interpretation thereof shall make
it unlawful for any Lender to make or maintain any LIBOR Loan or to give effect
to its obligations as contemplated hereby, then, by written notice to the
Borrower and to the Administrative Agent, such Lender may:

          (i) declare that LIBOR Loans will not thereafter be made by such
Lender hereunder, whereupon the Borrower shall be prohibited from requesting
LIBOR Loans from such Lender hereunder unless such declaration is subsequently
withdrawn; and

          (ii) require that all outstanding LIBOR Loans made by it be converted
to ABR Loans, in which event (A) all such LIBOR Loans shall be automatically
converted to ABR Loans as of the effective date of such notice as provided in
Section 2.15(b) and (B) all payments and prepayments of principal which would
otherwise have

29



--------------------------------------------------------------------------------



 



been applied to repay the converted LIBOR Loans shall instead be applied to
repay the ABR Loans resulting from the conversion of such LIBOR Loans.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
pursuant to Section 2.15(a) shall be effective on the date of receipt thereof by
the Borrower.

SECTION 2.16. Reimbursement of Lenders.

(a) The Borrower shall reimburse each Lender on demand for any loss incurred or
to be incurred by it in the reemployment of the funds released (i) by any
prepayment (for any reason) of any LIBOR Loan if such Loan is repaid other than
on the last day of the applicable Interest Period for such Loan or (ii) in the
event that after the Borrower delivers a notice of borrowing under Section 2.4
in respect of LIBOR Loans, the applicable Loan is not made on the first day of
the Interest Period specified by the Borrower for any reason other than (I) a
suspension or limitation under Section 2.15 of the right of the Borrower to
select a LIBOR Loan or (II) a breach by a Lender of its obligations hereunder.
In the case of such failure to borrow, such loss shall be the amount as
reasonably determined by such Lender as the excess, if any of (A) the amount of
interest which would have accrued to such Lender on the amount not borrowed, at
a rate of interest equal to the interest rate applicable to such Loan pursuant
to Section 2.8, for the period from the date of such failure to borrow, to the
last day of the Interest Period for such Loan which would have commenced on the
date of such failure to borrow, over (B) the amount realized by such Lender in
reemploying the funds not advanced during the period referred to above. In the
case of a payment other than on the last day of the Interest Period for a Loan,
such loss shall be the amount as reasonably determined by the Administrative
Agent as the excess, if any, of (A) the amount of interest which would have
accrued on the amount so paid at a rate of interest equal to the interest rate
applicable to such Loan pursuant to Section 2.8, for the period from the date of
such payment to the last day of the then current daily Interest Period for such
Loan, over (B) the amount equal to the product of (x) the amount of the Loan so
paid times (y) the current daily yield on U.S. Treasury Securities (at such date
of determination) with maturities approximately equal to the remaining Interest
Period for such Loan times (z) the actual number of days remaining in the
Interest Period for such Loan. Each Lender shall deliver to the Borrower from
time to time one or more certificates setting forth the amount of such loss (and
in reasonable detail the manner of computation thereof) as determined by such
Lender, which certificates shall be conclusive absent manifest error. The
Borrower shall pay to the Administrative Agent for the account of each Lender
the amount shown as due on any certificate within thirty (30) days after its
receipt of the same.

(b) In the event the Borrower fails to prepay any Loan on the date specified in
any prepayment notice delivered pursuant to Section 2.12(a), the Borrower on
demand by any Lender shall pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for any loss incurred
by such Lender as a result of such failure to prepay, including, without
limitation, any loss, cost or expenses incurred by reason of the acquisition of
deposits or other funds by such Lender to fulfill deposit obligations incurred
in anticipation of such prepayment. Each Lender shall deliver to the Borrower
and the Administrative Agent from time to time one or more certificates setting
forth the amount of such loss (and in reasonable detail the manner of
computation thereof) as determined by such Lender, which certificates shall be
conclusive absent manifest error.

30



--------------------------------------------------------------------------------



 



SECTION 2.17. Pro Rata Treatment.

Except as permitted under Sections 2.13, 2.14(c), 2.15 and 2.16 each Revolving
Credit Borrowing, each payment or prepayment of principal of any Revolving
Credit Borrowing, each payment of interest on the Revolving Credit Loans, each
payment of the Facility Fees, each reduction of the Total Commitment and each
refinancing of any Borrowing with, or conversion of any Borrowing to, a
Revolving Credit Borrowing, or continuation of any Borrowing as a Revolving
Credit Borrowing, shall be allocated pro rata among the Lenders in accordance
with their respective Commitments (or, if such Commitments shall have expired or
been terminated, in accordance with the respective principal amount of their
outstanding Revolving Credit Loans). Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing
computed in accordance with Section 2.1, to the next higher or lower whole
dollar amount.

SECTION 2.18. Right of Setoff.

If any Event of Default shall have occurred and be continuing and any Lender
shall have directed the Administrative Agent to declare the Loans immediately
due and payable pursuant to Section 7, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by such Lender and any other indebtedness
at any time owing by such Lender to, or for the credit or the account of, the
Borrower, against any of and all the obligations now or hereafter existing under
this Agreement and the Loans held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement or such Loans and
although such Obligations may be unmatured. Each Lender agrees promptly to
notify the Borrower after any such setoff and application made by such Lender,
but the failure to give such notice shall not affect the validity of such setoff
and application. The rights of each Lender under this Section 2.18 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

SECTION 2.19. Manner of Payments.

All payments by the Borrower hereunder and under the Notes shall be made in
Dollars in Federal or other immediately available funds without deduction,
setoff or counterclaim at the office of the Administrative Agent’s Credit
Services Department, Bank of America, N.A., 101 North Tryon Street, Charlotte,
NC 28255, Attention: Merci Owens, for credit to Corporate Credit Support,
Account No. 1366212250600, (Reference: Cendant Corporation Credit Agreement
dated June 17, 2004) no later than 12:00 noon, New York City time, on the date
on which such payment shall be due. Interest in respect of any Loan hereunder
shall accrue from and including the date of such Loan to, but excluding, the
date on which such Loan is paid or refinanced with a Loan of a different
Interest Rate Type.

SECTION 2.20. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or

31



--------------------------------------------------------------------------------



 



Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.20) the Administrative Agent or Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.20) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (other that those resulting from the Administrative Agent
or Lender’s gross negligence or willful misconduct). A certificate as to the
amount of such payment or liability and setting forth in reasonable detail the
calculation and basis for such payment or liability delivered to the Borrower by
a Lender or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time such Lender becomes a
party to this Agreement and at any other time or times reasonably requested by
the Borrower, such properly completed and executed documentation prescribed by
Applicable Law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate. Each Lender and
Administrative Agent that is a United States Person, as defined in
Section 7701(a)(30) of the Code (other than Persons that are corporations or
otherwise exempt from United States backup withholding Tax), shall deliver at
the time(s) and in the manner(s) prescribed by Applicable Law, to the Borrower
and the Administrative Agent (as applicable), a properly completed and duly
executed United States Internal Revenue Form W-9 or any successor form,
certifying that such Person is exempt from United States backup withholding Tax
on payments made hereunder.

(f) If the Administrative Agent or a Lender determines, in its sole good-faith
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been

32



--------------------------------------------------------------------------------



 



indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.20, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.20 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section 2.20 shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

(g) Each Lender agrees (i) that as between it and the Borrower or the
Administrative Agent, it shall be the Person to deduct and withhold taxes, and
to the extent required by law it shall deduct and withhold taxes, on amounts
that such Lender may remit to any other Person(s) by reason of any undisclosed
transfer or assignment of an interest in this Agreement to such other Person(s)
pursuant to paragraph (g) of Section 9.3 and (ii) to indemnify the Borrower and
the Administrative Agent and any officers, directors, agents, or employees of
the Borrower or the Administrative Agent against, and to hold them harmless
from, any tax, interest, additions to tax, penalties, reasonable counsel and
accountants’ fees, disbursements or payments arising from the assertion by any
appropriate taxing authority of any claim against them relating to a failure to
withhold taxes as required by Applicable Law with respect to amounts described
in clause (i) of this paragraph (c).

(h) Each assignee of a Lender’s interest in this Agreement in conformity with
Section 9.3 shall be bound by this Section 2.20, so that such assignee will have
all of the obligations and provide all of the forms and statements and all
indemnities, representations and warranties required to be given under this
Section 2.20.

SECTION 2.21. Certain Pricing Adjustments.

The Facility Fee and the applicable LIBOR Spread in effect from time to time
shall be determined in accordance with the following table:

33



--------------------------------------------------------------------------------



 



                  S&P/Moody's Rating Equivalent         Of The Borrower's Senior
        Non-Credit Enhanced   Facility Fee   Applicable LIBOR Unsecured
Long-Term Debt   (In Basis Points)   Spread (In Basis Points)
 
               
A-/A3 or better
    10.00       45.00  
BBB+/Baa1
    12.50       62.50  
BBB/Baa2
    15.00       80.00  
BBB-/Baa3
    20.00       105.00  
BB+/Bal or lower
    35.00       140.00  

In the event the S&P rating on the Borrower’s senior non-credit enhanced
unsecured long-term debt is not equivalent to the Moody’s rating on such debt,
the higher rating will determine the Facility Fee and applicable LIBOR Spread;
provided, however, that if such ratings differ by more than one level, the
Facility Fee and applicable LIBOR Spread will be determined by reference to the
level that is one level higher than the lower rating. In the event that the
Borrower’s senior non-credit enhanced unsecured long-term debt is rated by only
one of S&P and Moody’s, then that single rating shall be determinative. In the
event that the Borrower’s senior unsecured long-term debt is not rated by either
S&P or Moody’s, then the Facility Fee and the applicable LIBOR Spread shall be
deemed to be calculated as if the lowest rating category set forth above
applied. Any increase in the Facility Fee or the applicable LIBOR Spread
determined in accordance with the foregoing table shall become effective on the
date of announcement or publication by the Borrower or either such rating agency
of a reduction in such rating or, in the absence of such announcement or
publication, on the effective date of such decreased rating, or on the date of
any request by the Borrower to either of such rating agencies not to rate its
senior unsecured long-term debt or on the date either of such rating agencies
announces it shall no longer rate the Borrower’s senior unsecured long-term
debt. Any decrease in the Facility Fee or applicable LIBOR Spread shall be
effective on the date of announcement or publication by either of such rating
agencies of an increase in rating or in the absence of announcement or
publication on the effective date of such increase in rating. The applicable
margin for ABR Loans shall be 1% less than the applicable LIBOR Spread (but not
less than 0%).



3.  
REPRESENTATIONS AND WARRANTIES OF BORROWER

In order to induce the Lenders to enter into this Agreement and to make the
Loans provided for herein, the Borrower makes the following representations and
warranties to the Administrative Agent and the Lenders, all of which shall
survive the execution and delivery of this Agreement, the issuance of the Notes
and the making of the Loans:

SECTION 3.1. Corporate Existence and Power.

The Borrower and its Subsidiaries have been duly organized and are validly
existing in good standing under the laws of their respective jurisdictions of
incorporation and are

34



--------------------------------------------------------------------------------



 



in good standing or have applied for authority to operate as a foreign
corporation in all jurisdictions where the nature of their properties or
business so requires it and where a failure to be in good standing as a foreign
corporation would have a Material Adverse Effect. The Borrower has the corporate
power to execute, deliver and perform its obligations under this Agreement and
the other Fundamental Documents and other documents contemplated hereby and to
borrow hereunder.

SECTION 3.2. Corporate Authority, No Violation and Compliance with Law.

The execution, delivery and performance of this Agreement and the other
Fundamental Documents and the borrowings hereunder (a) have been duly authorized
by all necessary corporate action on the part of the Borrower, (b) will not
violate any provision of any Applicable Law (including any laws related to
franchising) applicable to the Borrower or any of its Subsidiaries or any of
their respective properties or assets, (c) will not violate any provision of the
Certificate of Incorporation or By-Laws of the Borrower or any of its
Subsidiaries, (d) will not violate or be in conflict with, result in a breach
of, or constitute (with due notice or lapse of time or both) a default under,
any material indenture, bond, note, instrument or any other material agreement
to which the Borrower or any of its Subsidiaries is a party or by which the
Borrower or any of its Subsidiaries or any of their respective properties or
assets are bound and (e) will not result in the creation or imposition of any
Lien upon any property or assets of the Borrower or any of its Subsidiaries
other than pursuant to this Agreement or any other Fundamental Document.

SECTION 3.3. Governmental and Other Approval and Consents.

No action, consent or approval of, or registration or filing with, or any other
action by, any governmental agency, bureau, commission or court is required in
connection with (a) the execution, delivery and performance by the Borrower of
this Agreement or the other Fundamental Documents or (b) except as set forth in
the Collateral Documents, the grant by the Borrower and its applicable
Subsidiaries of the Liens granted by it pursuant to the Collateral Documents.

SECTION 3.4. Financial Statements of Borrower.

The (a) audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as of December 31, 2003 and (b) unaudited consolidated
balance sheets of the Borrower and its Consolidated Subsidiaries as of March 31,
2004, together with the related unaudited statements of income, shareholders’
equity and cash flows for such periods, fairly present the financial condition
of the Borrower and its Consolidated Subsidiaries as at the dates indicated and
the results of operations and cash flows for the periods indicated in conformity
with GAAP subject to normal year-end adjustments in the case of the March 31,
2004 financial statements.

SECTION 3.5. No Material Adverse Change.

There has been no material adverse change in the business, assets, operations,
or condition, financial or otherwise, of the Borrower and its Subsidiaries taken
as a whole from that

35



--------------------------------------------------------------------------------



 



disclosed in the audited consolidated financial statements (including the
footnotes thereto) of the Borrower referred to in Section 3.4 for its 2003
fiscal year.

SECTION 3.6. Copyrights, Patents and Other Rights.

Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.7. Title to Properties.

Each of the Borrower and its Material Subsidiaries will have at the Closing Date
good title or valid leasehold interests to each of the properties and assets
reflected on the balance sheets referred to in Section 3.4, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes, and all such properties and assets will be free and clear of Liens,
except Permitted Encumbrances. Certain Subsidiaries of the Borrower are the
legal or beneficial owners of the Collateral.

SECTION 3.8. Litigation.

Except for the Disclosed Matters, there are no lawsuits or other proceedings
pending (including, but not limited to, matters relating to Environmental Law
and Environmental Liability), or, to the knowledge of the Borrower, threatened,
against or affecting the Borrower or any of its Subsidiaries or any of their
respective properties, by or before any Governmental Authority or arbitrator,
which could reasonably be expected to have a Material Adverse Effect. Neither
the Borrower nor any of its Subsidiaries is in default with respect to any
order, writ, injunction, decree, rule or regulation of any Governmental
Authority, which default would have a Material Adverse Effect.

SECTION 3.9. Federal Reserve Regulations.

Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans will be used, whether immediately, incidentally or ultimately, for any
purpose violative of or inconsistent with any of the provisions of Regulation T,
U or X of the Board.

SECTION 3.10. Investment Company Act.

The Borrower is not, and will not during the term of this Agreement be, (x) an
“investment company” subject to regulation under the Investment Company Act of
1940, as amended or (y) subject to regulation under the Public Utility Holding
Company Act of 1935 or the Federal Power Act.

36



--------------------------------------------------------------------------------



 



SECTION 3.11. Enforceability.

This Agreement and the other Fundamental Documents when executed by all parties
hereto will constitute legal, valid and binding obligations (as applicable) of
the Borrower (enforceable in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).

SECTION 3.12. Taxes.

The Borrower and each of its Subsidiaries has filed or caused to be filed all
federal, state and local tax returns which are required to be filed, and has
paid or has caused to be paid all taxes as shown on said returns or on any
assessment received by them in writing, to the extent that such taxes have
become due, except (a) as permitted by Section 5.4 hereof or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.13. Compliance with ERISA.

No ERISA Event has occurred or is reasonably expected to occur that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Each of the Borrower and its Subsidiaries is in
compliance in all material respects with the provisions of ERISA and the Code
applicable to Plans, and the regulations and published interpretations
thereunder, if any, which are applicable to it. Neither the Borrower nor any of
its Subsidiaries has, with respect to any Plan established or maintained by it,
engaged in a prohibited transaction which would subject it to a material tax or
penalty on prohibited transactions imposed by ERISA or Section 4975 of the Code.
Neither the Borrower nor any of its Subsidiaries has engaged in a transaction
which would result in the incurrence of a material liability under Section 4069
of ERISA. The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $300,000,000
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $300,000,000 the fair market value
of the assets of all such underfunded Plans.

SECTION 3.14. Disclosure.

As of the Closing Date, neither this Agreement nor the Confidential Information
Memorandum dated May 2004, at the time it was furnished, contained any untrue
statement of a material fact or omitted to state a material fact, under the
circumstances under which it was made, necessary in order to make the statements
contained herein or therein not misleading. At the Closing Date, there is no
fact known to the Borrower which, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

37



--------------------------------------------------------------------------------



 



SECTION 3.15. Environmental Liabilities.

Except for the Disclosed Matters and except with respect to any matters, that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.



4.  
CONDITIONS OF LENDING

SECTION 4.1. Conditions Precedent to Closing.

The effectiveness of this Agreement is subject to the following conditions
precedent:

(a) Fundamental Documents. The Administrative Agent shall have received this
Agreement and each of the other Fundamental Documents, including, without
limitation, a mortgage, pledge and security agreement, in substantially the form
of Exhibit I hereto (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Mortgage, Pledge and Security Agreement”), each
duly executed and delivered by the Borrower and, in the case of the Collateral
Documents, the applicable Subsidiaries of the Borrower.

(b) Corporate Documents for the Borrower. The Administrative Agent shall have
received, with copies for each of the Lenders, a certificate of the Secretary or
Assistant Secretary of the Borrower dated the date of the initial Loans and
certifying (A) that attached thereto is a true and complete copy of the
certificate of incorporation and by-laws of the Borrower as in effect on the
date of such certification; (B) that attached thereto is a true and complete
copy of resolutions adopted by the Board of Directors of the Borrower
authorizing the borrowings hereunder and the execution, delivery and performance
in accordance with their respective terms of this Agreement and any other
documents required or contemplated hereunder; and (C) as to the incumbency and
specimen signature of each officer of the Borrower executing this Agreement or
any other document delivered by it in connection herewith (such certificate to
contain a certification by another officer of the Borrower as to the incumbency
and signature of the officer signing the certificate referred to in this
paragraph (b)).

(c) Opinions of Counsel. The Administrative Agent shall have received the
favorable written opinions, dated the date of the initial Extension of Credit
and addressed to the Administrative Agent and the Lenders, of (i) Skadden, Arps,
Slate, Meagher & Flom LLP, counsel to the Borrower, substantially in the form of
Exhibit B-1 hereto, and (ii) Eric J. Bock, Executive Vice President and
Corporate Secretary for the Borrower, substantially in the form of Exhibit B-2
hereto.

(d) No Material Adverse Change. The Administrative Agent shall be satisfied that
since December 31, 2003 no events and conditions have occurred that have had, or
could reasonably be expected to have, a Material Adverse Effect.

38



--------------------------------------------------------------------------------



 



(e) Payment of Fees. The Administrative Agent shall be satisfied that all
amounts payable to the Administrative Agent and the other Lenders pursuant
hereto or with regard to the transactions contemplated hereby have been or are
simultaneously being paid.

(f) Litigation. No litigation shall be pending or threatened which would be
likely to have a Material Adverse Effect, or which could reasonably be expected
to materially adversely affect the ability of the Borrower to fulfill its
obligations hereunder or to otherwise materially impair the interests of the
Lenders.

(g) Existing Credit Agreement. Terminate the commitments and arrange for the
contemporaneous payment in full with the proceeds of the initial Extension of
Credit hereunder of all obligations outstanding under the $275,000,000 Amended
and Restated Revolving Credit Facility and Term Loan Agreement dated March 21,
2003 among Fairfield, FFD Development Company LLC and Trendwest Resorts, the
lenders parties thereto and Fleet National Bank, as agent for such lenders.

(h) Officer’s Certificate; Approval. The Administrative Agent shall have
received a certificate of the Borrower’s chief executive officer or chief
financial officer certifying, as of the Closing Date, compliance with the
conditions set forth in paragraphs (b) and (c) of Section 4.2.

(i) Other Documents. The Administrative Agent shall have received such other
documents and certificates as the Administrative Agent may reasonably require.

SECTION 4.2. Conditions Precedent to Each Extension of Credit.

The obligation of the Lenders to make each Loan, including the initial Extension
of Credit hereunder, is subject to the following conditions precedent:

(a) Notice. The Administrative Agent shall have received a notice with respect
to such Borrowing as required by this Agreement.

(b) Representations and Warranties. The representations and warranties set forth
in Section 3 hereof (other than those set forth in Section 3.5, which shall be
deemed made only on the Closing Date) and in the other Fundamental Documents
shall be true and correct in all material respects on and as of the date of each
Borrowing hereunder (except to the extent that such representations and
warranties expressly relate to an earlier date) with the same effect as if made
on and as of such date; provided, however, that this condition shall not apply
to a Revolving Credit Borrowing which is solely refinancing outstanding
Revolving Credit Loans and which, after giving effect thereto, has not increased
the aggregate amount of outstanding Revolving Credit Loans.

(c) No Event of Default. No Event of Default or Default shall have occurred and
be continuing or would occur immediately after giving effect to the making of
such Loan; provided, however, that this condition shall not apply to a Revolving
Credit Borrowing which is solely refinancing outstanding Revolving Credit Loans
and which, after giving effect thereto, has not increased the aggregate amount
of outstanding Revolving Credit Loans.

39



--------------------------------------------------------------------------------



 



(d) Eligible Collateral. The aggregate amount of all outstanding Loans does not
exceed 93% of the GAAP carrying value of the Eligible Collateral after giving
effect to such Loan.

Each Borrowing shall be deemed to be a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (b), (c)
and (d) of this Section.



5.  
AFFIRMATIVE COVENANTS

From the date of the initial Loan and for so long as the Commitments shall be in
effect or any amount shall remain outstanding under any Note or unpaid under
this Agreement, the Borrower agrees that, unless the Required Lenders shall
otherwise consent in writing, it will, and will cause each of its Subsidiaries
to:

SECTION 5.1. Financial Statements, Reports, etc.

The Borrower will furnish to the Administrative Agent and to each Lender:

(a) As soon as is practicable, but in any event within 100 days after the end of
each fiscal year of the Borrower, the audited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as at the end of, and the related
consolidated statements of income, shareholders’ equity and cash flows for such
year, and the corresponding figures as at the end of, and for, the preceding
fiscal year, accompanied by an opinion of Deloitte & Touche LLP or such other
independent certified public accountants of recognized standing as shall be
retained by the Borrower and satisfactory to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards relating to reporting and which report and opinion shall
(A) be unqualified as to going concern and scope of audit and shall state that
such financial statements fairly present the financial condition of the Borrower
and its Consolidated Subsidiaries, as at the dates indicated and the results of
the operations and cash flows for the periods indicated and (B) contain no
material exceptions or qualifications except for qualifications relating to
accounting changes (with which such independent public accountants concur) in
response to FASB releases or other authoritative pronouncements;

(b) As soon as is practicable, but in any event within 55 days after the end of
each of the first three fiscal quarters of each fiscal year, the unaudited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries, as
at the end of, and the related unaudited statements of income (or changes in
financial position) for such quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter and the
corresponding figures as at the end of, and for, the corresponding period in the
preceding fiscal year, together with a certificate signed by the chief financial
officer or a vice president responsible for financial administration of the
Borrower to the effect that such financial statements, while not examined by
independent public accountants, reflect, in his opinion and in the opinion of
the Borrower, all adjustments necessary to present fairly the financial position
of the Borrower and its Consolidated Subsidiaries, as the case may be, as at the
end of the fiscal quarter and the results of their operations for the quarter
then ended in conformity with GAAP consistently applied, subject only to
year-end and audit adjustments and to the absence of footnote disclosure;

40



--------------------------------------------------------------------------------



 



(c) Together with the delivery of the statements referred to in paragraphs
(a) and (b) of this Section 5.1, a certificate of the chief financial officer or
a vice president responsible for financial administration of the Borrower,
substantially in the form of Exhibit D hereto (i) stating whether or not the
signer has knowledge of any Default or Event of Default and, if so, specifying
each such Default or Event of Default of which the signer has knowledge, the
nature thereof and any action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event and (ii)
demonstrating in reasonable detail compliance with the provisions of Sections
5.9, 6.5 and 6.6 hereof;

(d) With reasonable promptness, copies of such financial statements and reports
that the Borrower may make to, or file with, the SEC and such other information,
certificates and data with respect to the Borrower and its Subsidiaries as from
time to time may be reasonably requested by the Administrative Agent or any of
the Lenders (the reports required to be delivered pursuant to this clause
(d) shall be deemed furnished on the date on which the same have been posted on
the Securities and Exchange Commission’s website at www.sec.gov; provided that
the Borrower shall promptly thereafter furnish paper copies of any such report
to the Administrative Agent or any Lender who makes a specific request for such
reports in paper form);

(e) Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of the occurrence of any Default or Event of
Default, a certificate of the president or chief financial officer of the
Borrower specifying the nature and period of existence of such Default or Event
of Default and what action the Borrower has taken, is taking and proposes to
take with respect thereto;

(f) Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of (i) the institution of any action, suit,
proceeding, investigation or arbitration by any Governmental Authority or other
Person against or affecting the Borrower or any of its Subsidiaries or any of
their assets, or (ii) any material development in any such action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders), which, in each case might reasonably be expected to have a
Material Adverse Effect, the Borrower shall promptly give notice thereof to the
Lenders and provide such other information as may be reasonably available to it
(without waiver of any applicable evidentiary privilege) to enable the Lenders
to evaluate such matters; and

(g) Together with each set of financial statements required by paragraph
(a) above, a certificate of the independent certified public accountants
rendering the report and opinion thereon (which certificate may be limited to
the extent required by accounting rules or otherwise) (i) stating whether, in
connection with their audit, any Default or Event of Default has come to their
attention, and if such a Default or Event of Default has come to their
attention, specifying the nature and period of existence thereof, and (ii)
stating that based on their audit nothing has come to their attention which
causes them to believe that the matters specified in paragraph (c)(ii) above for
the applicable fiscal year are not stated in accordance with the terms of this
Agreement.

41



--------------------------------------------------------------------------------



 



SECTION 5.2. Corporate Existence; Compliance with Statutes.

Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its corporate existence, material rights, licenses, permits and
franchises and comply, except where failure to comply, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, with all provisions of Applicable Law, and all applicable restrictions
imposed by, any Governmental Authority, including without limitation, the
Federal Trade Commission’s “Disclosure Requirements and Prohibitions Concerning
Franchising and Business Opportunity Ventures” as amended from time to time (16
C.F.R. §§ 436.1 et seq.) and all state laws and regulations of similar import;
provided, however, that mergers, dissolutions and liquidations permitted under
Section 6.2 shall be permitted.

SECTION 5.3. Insurance.

Maintain with financially sound and reputable insurers insurance in such amounts
and against such risks as are customarily insured against by companies in
similar businesses; provided, however, that (a) workmen’s compensation insurance
or similar coverage may be effected with respect to its operations in any
particular state or other jurisdiction through an insurance fund operated by
such state or jurisdiction and (b) such insurance may contain self-insurance
retention and deductible levels consistent with normal industry practices.

SECTION 5.4. Taxes and Charges.

Duly pay and discharge, or cause to be paid and discharged, before the same
shall become delinquent, all federal, state or local taxes, assessments, levies
and other governmental charges, imposed upon the Borrower or any of its
Subsidiaries or their respective properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies which if unpaid could reasonably be expected to
result in a Material Adverse Effect; provided, however, that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower shall have set aside on its books reserves (the presentation
of which is segregated to the extent required by GAAP) adequate with respect
thereto if reserves shall be deemed necessary by the Borrower in accordance with
GAAP; and provided, further, that the Borrower will pay all such taxes,
assessments, levies or other governmental charges forthwith upon the
commencement of proceedings to foreclose any Lien which may have attached as
security therefor (unless the same is fully bonded or otherwise effectively
stayed).

SECTION 5.5. ERISA Compliance and Reports.

Furnish to the Administrative Agent (a) as soon as possible, and in any event
within 30 days after any executive officer (as defined in Regulation C under the
Securities Act of 1933) of the Borrower knows that any ERISA Event with respect
to any Plan has occurred, a statement of the chief financial officer of the
Borrower, setting forth details as to such ERISA Event and the action which it
proposes to take with respect thereto, together with a copy of the notice, if
any, required to be filed by the Borrower or any of its Subsidiaries of such
ERISA Event with the PBGC, (b) promptly upon the reasonable request of the
Administrative Agent,

42



--------------------------------------------------------------------------------



 



copies of each annual and other report with respect to each Plan and (c)
promptly after receipt thereof, a copy of any notice the Borrower or any of its
Subsidiaries may receive from the PBGC relating to the PBGC’s intention to
terminate any Plan or to appoint a trustee to administer any Plan; provided that
the Borrower shall not be required to notify the Administrative Agent of the
occurrence of any of the events set forth in the preceding clauses (a) and
(c) unless such event, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect on the Borrower and its
Subsidiaries taken as a whole.

SECTION 5.6. Maintenance of and Access to Books and Records; Examinations.

Maintain or cause to be maintained at all times true and complete books and
records of its financial operations (in accordance with GAAP) and provide the
Administrative Agent and its representatives reasonable access to all such books
and records and to any of their properties or assets during regular business
hours (provided that reasonable access to such books and records and to any of
the Borrower’s properties or assets shall be made available to the Lenders if an
Event of Default has occurred and is continuing), in order that the
Administrative Agent may make such audits and examinations and make abstracts
from such books, accounts and records and may discuss the affairs, finances and
accounts with, and be advised as to the same by, officers and independent
accountants, all as the Administrative Agent may deem appropriate for the
purpose of verifying the various reports delivered pursuant to this Agreement or
for otherwise ascertaining compliance with this Agreement.

SECTION 5.7. Maintenance of Properties.

Keep its properties which are material to its business in good repair, working
order and condition consistent with industry practice.

SECTION 5.8. Changes in Character of Business.

Cause the Borrower and its Subsidiaries taken as a whole to be primarily engaged
in the franchising and services businesses.

SECTION 5.9. Collateral Coverage.

At the end of each fiscal quarter of the Borrower, cause the aggregate amount of
outstanding Loans not to exceed 93% of the GAAP carrying value of the Eligible
Collateral as of the end of such fiscal quarter.



6.  
NEGATIVE COVENANTS

From the date of the initial Loan and for so long as the Commitments shall be in
effect or any amount shall remain outstanding under any Note or unpaid under
this Agreement, unless the Required Lenders shall otherwise consent in writing,
the Borrower agrees that it will not, nor will it permit any of its Subsidiaries
to, directly or indirectly:

43



--------------------------------------------------------------------------------



 



SECTION 6.1. Limitation on Indebtedness.

Incur, assume or suffer to exist any Indebtedness of any Material Subsidiary
except:

(a) Indebtedness in existence on the Closing Date, or required to be incurred
pursuant to a contractual obligation in existence on the Closing Date, which, in
either case, is listed on Schedule 6.1 hereto, but not any extensions or
renewals thereof, unless effected on substantially the same terms or on terms
not more adverse to the Lenders;

(b) purchase money Indebtedness (including Capital Leases) to the extent
permitted under Section 6.3(b);

(c) Guaranties;

(d) Indebtedness owing by any Material Subsidiary to the Borrower or any other
Subsidiary;

(e) Indebtedness of any Material Subsidiary of the Borrower issued and
outstanding prior to the date on which such Subsidiary became a Subsidiary of
the Borrower (other than Indebtedness issued in connection with, or in
anticipation of, such Subsidiary becoming a Subsidiary of the Borrower);
provided that, immediately prior and on a Pro Forma Basis after giving effect
to, such Person becoming a Subsidiary of the Borrower, no Default or Event of
Default shall occur or then be continuing and the aggregate principal amount of
such Indebtedness, when added to the aggregate outstanding principal amount of
Indebtedness permitted by paragraphs (f) and (g) below, shall not exceed
$400,000,000;

(f) any renewal, extension or modification of Indebtedness under paragraph
(e) above so long as (i) such renewal, extension or modification is effected on
substantially the same terms or on terms which, in the aggregate, are not more
adverse to the Lenders and (ii) the principal amount of such Indebtedness is not
increased;

(g) other Indebtedness of any Material Subsidiary in an aggregate principal
amounts, which, when added to the aggregate outstanding principal amount of
Indebtedness permitted by paragraphs (e) and (f) above, does not exceed
$400,000,000; and

(h) any Indebtedness (other than Rental Vehicle Securitization Indebtedness) of
Avis or its Subsidiaries issued, outstanding or permitted to exist pursuant to
the terms of the Avis Debt Documents as of the date of the Avis Merger and any
renewal, extension or modification of such Indebtedness so long as (i) such
renewal, extension or modification is effected on substantially the same terms
or on terms which, in the aggregate, are not more adverse to the Lenders and
(ii) the principal amount of such Indebtedness issued, outstanding or permitted
to exist pursuant to the terms of the Avis Debt Documents is not increased
directly or indirectly;

(i) any Rental Vehicle Securitization Indebtedness;

44



--------------------------------------------------------------------------------



 



(j) any Indebtedness (other than Timeshare Loan Indebtedness) of any Timeshare
Subsidiary, to the extent issued, outstanding or permitted to exist pursuant to
the terms of any Fairfield Debt Documents as of the date of the Fairfield
Merger, or to the extent issued, outstanding or permitted to exist pursuant to
the terms of any other Timeshare Debt Documents as of the date of the
acquisition of the related Timeshare Subsidiary; and, in each case, any renewal,
extension or modification of such Indebtedness so long as (i) such renewal,
extension or modification is effected on substantially the same terms or on
terms which, in the aggregate, are not more adverse to the Lenders and (ii) the
principal amount of such Indebtedness issued, outstanding or permitted to exist
pursuant to the terms of the Fairfield Debt Documents or Timeshare Debt
Documents, as applicable, is not increased directly or indirectly;

(k) any Timeshare Loan Indebtedness;

(l) without limiting any of the foregoing, Indebtedness incurred in connection
with the acquisition by the Borrower or any of its Subsidiaries of vehicles
directly from a manufacturer pursuant to such manufacturer’s repurchase program,
provided that (i) such Indebtedness is not greater than the net book value of
such vehicles and (ii) such vehicles could not be financed under the AESOP
Financing Program; and

(m) in addition to the Indebtedness permitted by paragraphs (a) — (l) above,
Indebtedness of PHH and its Subsidiaries so long as, after giving effect to the
incurrence of such Indebtedness and the use of the proceeds thereof, the ratio
of Indebtedness (other than Rental Vehicle Securitization Indebtedness and
Timeshare Loan Indebtedness) of PHH and its Subsidiaries to consolidated
shareholders’ equity of PHH is less than 8 to 1.

SECTION 6.2. Consolidation, Merger, Sale of Assets.

(a) Neither the Borrower nor any of its Material Subsidiaries (in one
transaction or series of transactions) will wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, except any
merger, consolidation, dissolution or liquidation (i) in which the Borrower is
the surviving entity or if the Borrower is not a party to such transaction then
a Subsidiary is the surviving entity or the successor to the Borrower has
unconditionally assumed in writing all of the payment and performance
obligations of the Borrower under this Agreement and the other Fundamental
Documents, (ii) in which the surviving entity becomes a Subsidiary of the
Borrower immediately upon the effectiveness of such merger, consolidation,
dissolution or liquidation, or (iii) involving a Subsidiary in connection with a
transaction permitted by Section 6.2(b); provided, however, that immediately
prior to and on a Pro Forma Basis after giving effect to any such transaction
described in any of the preceding clauses (i), (ii) and (iii) no Default or
Event of Default has occurred and is continuing.

(b) The Borrower and its Subsidiaries (either individually or collectively and
whether in one transaction or series of related transactions) will not sell or
otherwise dispose of all or substantially all of the assets of the Borrower and
its Subsidiaries, taken as a whole.

45



--------------------------------------------------------------------------------



 



SECTION 6.3. Limitations on Liens.

Suffer any Lien on the property of the Borrower or any of the Material
Subsidiaries, except:

(a) deposits under worker’s compensation, unemployment insurance and social
security laws or to secure statutory obligations or surety or appeal bonds or
performance or other similar bonds in the ordinary course of business, or
statutory Liens of landlords, carriers, warehousemen, mechanics and material men
and other similar Liens, in respect of liabilities which are not yet due or
which are being contested in good faith, Liens for taxes not yet due and
payable, and Liens for taxes due and payable, the validity or amount of which is
currently being contested in good faith by appropriate proceedings and as to
which foreclosure and other enforcement proceedings shall not have been
commenced (unless fully bonded or otherwise effectively stayed);

(b) purchase money Liens granted to the vendor or Person financing the
acquisition of property, plant or equipment if (i) limited to the specific
assets acquired and, in the case of tangible assets, other property which is an
improvement to or is acquired for specific use in connection with such acquired
property or which is real property being improved by such acquired property;
(ii) the debt secured by the Lien is the unpaid balance of the acquisition cost
of the specific assets on which the Lien is granted; and (iii) such transaction
does not otherwise violate this Agreement;

(c) Liens upon real and/or personal property, which property was acquired after
the Closing Date (by purchase, construction or otherwise) by the Borrower or any
of its Material Subsidiaries, each of which Liens existed on such property
before the time of its acquisition and was not created in anticipation thereof;
provided, however, that no such Lien shall extend to or cover any property of
the Borrower or such Material Subsidiary other than the respective property so
acquired and improvements thereon;

(d) Liens arising out of attachments, judgments or awards as to which an appeal
or other appropriate proceedings for contest or review are promptly commenced
(and as to which foreclosure and other enforcement proceedings (i) shall not
have been commenced (unless fully bonded or otherwise effectively stayed) or
(ii) in any event shall be promptly fully bonded or otherwise effectively
stayed);

(e) Liens created under any Fundamental Document;

(f) Liens existing on the Closing Date and any extensions or renewals thereof;

(g) any Liens arising on Timeshare Properties securing obligations which finance
the acquisition, construction or creation of such Timeshare Properties;

(h) other Liens securing obligations having an aggregate principal amount not to
exceed 15% of Consolidated Net Worth;

46



--------------------------------------------------------------------------------



 



(i) any Liens securing Indebtedness and related obligations of the Borrower or
any of its Material Subsidiaries to the extent such Indebtedness and related
obligations are permitted under Section 6.1(h) hereof;

(j) any Liens securing Indebtedness and related obligations of the Borrower or
any of its Material Subsidiaries to the extent such Indebtedness and related
obligations are permitted under Section 6.1(i) hereof;

(k) any Liens securing Indebtedness and related obligations of the Borrower or
any of its Material Subsidiaries to the extent such Indebtedness and related
obligations are permitted under Section 6.1(j) hereof; and

(l) any Liens securing Indebtedness and related obligations of the Borrower or
any of its Material Subsidiaries to the extent such Indebtedness and related
obligations are permitted under Section 6.1(k) hereof.

SECTION 6.4. Sale and Leaseback.

Enter into any arrangement with any Person or Persons, whereby in
contemporaneous transactions the Borrower or any of its Subsidiaries sells
essentially all of its right, title and interest in a material asset and the
Borrower or any of its Subsidiaries acquires or leases back the right to use
such property except that the Borrower and its Subsidiaries may enter into
sale-leaseback transactions relating to assets not in excess of $350,000,000 in
the aggregate on a cumulative basis, and except (a) any arrangements of
Fairfield or any of its Subsidiaries existing as of the date of the Fairfield
Merger and any renewals, extensions or modifications thereof, or replacements or
substitutions therefor, so long as such renewals, extensions or modifications
are effected on substantially the same terms or on terms which, in the
aggregate, are not more adverse to the Lenders in any material respect, (b) in
connection with the issuance of Rental Vehicle Securitization Indebtedness and
(c) in connection with Permitted Timeshare Collateral.

SECTION 6.5. Debt to Capitalization Ratio.

Permit the Debt to Capitalization Ratio on the last day of any fiscal quarter to
be greater than 0.5 to 1.0.

SECTION 6.6. Interest Coverage Ratio.

Permit the Interest Coverage Ratio for any Rolling Period to be less than 3.0 to
1.0.

SECTION 6.7. Accounting Practices.

Establish a fiscal year ending on any date other than December 31, or modify or
change accounting treatments or reporting practices except as otherwise required
or permitted by GAAP or the SEC.

47



--------------------------------------------------------------------------------



 



7.  
EVENTS OF DEFAULT

In the case of the happening and during the continuance of any of the following
events (herein called “Events of Default”):

(a) any representation or warranty made by the Borrower in this Agreement or any
other Fundamental Document or in connection with this Agreement or with the
execution and delivery of the Notes or the Borrowings hereunder, or any
statement or representation made in any report, financial statement, certificate
or other document furnished by or on behalf of the Borrower or any of its
Subsidiaries to the Administrative Agent or any Lender under or in connection
with this Agreement, shall prove to have been false or misleading in any
material respect when made or delivered;

(b) default shall be made in the payment of any principal of or interest on any
Loan, the Notes or of any fees or other amounts payable by the Borrower
hereunder, when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise, and in the case of payments of interest, such default
shall continue unremedied for five days, and in the case of payments other than
of any principal amount of or interest on any Loan or the Notes, such default
shall continue unremedied for five days after receipt by the Borrower of an
invoice therefor;

(c) default shall be made in the due observance or performance of any covenant,
condition or agreement contained in Section 5.1(e) (with respect to notice of
Default or Events of Default), Section 5.8 or Section 6 of this Agreement;

(d) default shall be made by the Borrower in the due observance or performance
of any other covenant, condition or agreement to be observed or performed
pursuant to the terms of this Agreement, or any other Fundamental Document and
such default shall continue unremedied for thirty (30) days after the Borrower
obtains knowledge of such occurrence;

(e) (i) default in payment shall be made with respect to any Indebtedness of the
Borrower or any of its Subsidiaries (other than Securitization Indebtedness)
where the amount or amounts of such Indebtedness exceed $50,000,000 in the
aggregate; or (ii) default in payment or performance shall be made with respect
to any Indebtedness of the Borrower or any of its Subsidiaries (other than
Securitization Indebtedness) where the amount or amounts of such Indebtedness
exceed $50,000,000 in the aggregate, if the effect of such default is to result
in the acceleration of the maturity of such Indebtedness; or (iii) any other
circumstance shall arise (other than the mere passage of time) by reason of
which the Borrower or any Subsidiary of the Borrower is required to redeem or
repurchase, or offer to holders the opportunity to have redeemed or repurchased,
any such Indebtedness (other than Securitization Indebtedness) where the amount
or amounts of such Indebtedness exceed $50,000,000 in the aggregate, provided
that clause (iii) shall not apply to secured Indebtedness that becomes due as a
result of a voluntary sale of the property or assets securing such Indebtedness
and provided, further that clauses (ii) and (iii) shall not apply to any
Indebtedness of any Subsidiary issued and outstanding prior to the date such
Subsidiary became a Subsidiary of the Borrower (other than Indebtedness issued
in connection with, or in anticipation of, such Subsidiary becoming a Subsidiary
of the Borrower) if

48



--------------------------------------------------------------------------------



 



such default or circumstance arises solely as a result of a “change of control”
provision applicable to such Indebtedness which becomes operative as a result of
the acquisition of such Subsidiary by the Borrower or any of its Subsidiaries;

(f) the Borrower or any of its Material Subsidiaries shall generally not pay its
debts as they become due or shall admit in writing its inability to pay its
debts, or shall make a general assignment for the benefit of creditors; or the
Borrower or any of its Material Subsidiaries shall commence any case, proceeding
or other action seeking to have an order for relief entered on its behalf as
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors or seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property or
shall file an answer or other pleading in any such case, proceeding or other
action admitting the material allegations of any petition, complaint or similar
pleading filed against it or consenting to the relief sought therein; or the
Borrower or any Material Subsidiary thereof shall take any action to authorize
any of the foregoing;

(g) any involuntary case, proceeding or other action against the Borrower or any
of its Material Subsidiaries shall be commenced seeking to have an order for
relief entered against it as debtor or to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, and such case, proceeding or other action
(i) results in the entry of any order for relief against it or (ii) shall remain
undismissed for a period of sixty (60) days;

(h) the occurrence of a Change in Control;

(i) final judgment(s) for the payment of money in excess of $50,000,000 shall be
rendered against the Borrower or any of its Subsidiaries which within thirty
(30) days from the entry of such judgment shall not have been discharged or
stayed pending appeal or which shall not have been discharged within thirty
(30) days from the entry of a final order of affirmance on appeal; or

(j) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may or shall, if directed by the Required
Lenders, take either or both of the following actions, at the same or different
times (and will deliver notice thereof to the Borrower pursuant to Section 9.1
other than with respect of an Event of Default specified in paragraph (f) or
(g) above): terminate forthwith the Commitments and/or declare the principal of
and the interest on the Loans and the Notes and all other amounts payable
hereunder or thereunder to be forthwith due and payable, whereupon the same
shall become and be forthwith due and payable, without any further requirement
of presentment, demand, protest, notice of acceleration, notice of intent to
accelerate or other notice of any kind, all of which are hereby expressly
waived,

49



--------------------------------------------------------------------------------



 



anything in this Agreement or in the Notes to the contrary notwithstanding. If
an Event of Default specified in paragraph (f) or (g) above shall have occurred,
the principal of and interest on the Loans and the Notes and all other amounts
payable hereunder or thereunder shall thereupon and concurrently become due and
payable without presentment, demand, protest, notice of acceleration, notice of
intent to accelerate or other notice of any kind, all of which are hereby
expressly waived, anything in this Agreement or the Notes to the contrary
notwithstanding and the Commitments of the Lenders shall thereupon forthwith
terminate.



8.  
THE ADMINISTRATIVE AGENT

SECTION 8.1. Administration by Administrative Agent.

(a) The general administration of the Fundamental Documents and any other
documents contemplated by this Agreement shall be by the Administrative Agent or
its designees. Each of the Lenders hereby irrevocably authorizes the
Administrative Agent, at its discretion, to take or refrain from taking such
actions as agent on its behalf and to exercise or refrain from exercising such
powers under the Fundamental Documents, the Notes and any other documents
contemplated by this Agreement as are delegated by the terms hereof or thereof,
as appropriate, together with all powers reasonably incidental thereto. The
Administrative Agent shall have no duties or responsibilities except as set
forth in the Fundamental Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.9), and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries or Affiliates that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.9) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Section 4 or elsewhere herein. Any Lender which is not the
Administrative Agent (regardless of whether such Lender bears the title of any
other Agent or any similar title, as indicated on the signature pages hereto)
for the credit facility hereunder shall not have any duties or responsibilities
except as a Lender hereunder.

50



--------------------------------------------------------------------------------



 



(b) The Administrative Agent shall also act as the “collateral agent” under the
Fundamental Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by the Borrower to secure any of the Secured Obligations, together with
such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 8.7 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article 8 (including, without limitation, Section 8.6, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Fundamental Documents) as if set forth in full herein with respect thereto.
Notwithstanding the foregoing, all rights of the Administrative Agent under this
Section 8.1(b) shall be subject to the rights of (i) the Collateral Agent under
the Collateral Agency Agreement (as defined in the Mortgage, Pledge and Security
Agreement) and (ii) the Custodian under the Custodial Agreements (as defined in
the Mortgage, Pledge and Security Agreement).

SECTION 8.2. Advances and Payments.

(a) On the date of each Loan, the Administrative Agent shall be authorized (but
not obligated) to advance, for the account of each of the Lenders, the amount of
the Loan to be made by it in accordance with this Agreement. Each of the Lenders
hereby authorizes and requests the Administrative Agent to advance for its
account, pursuant to the terms hereof, the amount of the Loan to be made by it,
unless with respect to any Lender, such Lender has theretofore specifically
notified the Administrative Agent that such Lender does not intend to fund that
particular Loan. Each of the Lenders agrees forthwith to reimburse the
Administrative Agent in immediately available funds for the amount so advanced
on its behalf by the Administrative Agent pursuant to the immediately preceding
sentence. If any such reimbursement is not made in immediately available funds
on the same day on which the Administrative Agent shall have made any such
amount available on behalf of any Lender in accordance with this Section 8.2,
such Lender shall pay interest to the Administrative Agent at a rate per annum
equal to the Administrative Agent’s cost of obtaining overnight funds in the New
York Federal Funds Market. Notwithstanding the preceding sentence, if such
reimbursement is not made by the second Business Day following the day on which
the Administrative Agent shall have made any such amount available on behalf of
any Lender or such Lender has indicated that it does not intend to reimburse the
Administrative Agent, the Borrower shall immediately pay such unreimbursed
advance amount (plus any accrued, but unpaid interest at the rate applicable to
ABR Loans) to the Administrative Agent.

(b) Any amounts received by the Administrative Agent in connection with this
Agreement or the Notes the application of which is not otherwise provided for
shall be applied, in accordance with each of the Lenders’ pro rata interest
therein, first, to pay accrued but unpaid Facility Fees, second, to pay accrued
but unpaid interest on the Notes, third, the principal balance outstanding on
the Notes and fourth, to pay other amounts payable to the Administrative Agent
and/or the Lenders. All amounts to be paid to any of the Lenders by the
Administrative Agent shall be credited to the Lenders, promptly after collection
by the Administrative Agent, in

51



--------------------------------------------------------------------------------



 



immediately available funds either by wire transfer or deposit in such Lender’s
correspondent account with the Administrative Agent, or as such Lender and the
Administrative Agent shall from time to time agree.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate (as defined in the definition of
Alternative Base Rate) and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

SECTION 8.3. Sharing of Setoffs.

Each of the Lenders agrees that if it shall, through the operation of
Section 2.18 hereof or the exercise of a right of bank’s lien, setoff or
counterclaim against the Borrower, including, but not limited to, a secured
claim under Section 506 of Title 11 of the United States Code or other security
or interest arising from, or in lieu of, such secured claim and received by such
Lender under any applicable bankruptcy, insolvency or other similar law, or
otherwise, obtain payment in respect of its Revolving Credit Loans as a result
of which the unpaid portion of its Revolving Credit Loans is proportionately
less than the unpaid portion of any of the other Lenders (a) it shall promptly
purchase at par (and shall be deemed to have thereupon purchased) from such
other Lenders a participation in the Revolving Credit Loans of such other
Lenders, so that the aggregate unpaid principal amount of each of the Lenders’
Revolving Credit Loans and its participation in Revolving Credit Loans of the
other Lenders shall be in the same proportion to the aggregate unpaid principal
amount of all Revolving Credit Loans then outstanding as the principal amount of
its Revolving Credit Loans prior to the obtaining of such payment was to the
principal amount of all Revolving Credit Loans outstanding prior to the
obtaining of such payment and (b) such other adjustments shall be made from time
to time as shall be equitable to ensure that the Lenders share such payment pro
rata.

SECTION 8.4. Notice to the Lenders.

Upon receipt by the Administrative Agent from the Borrower of any communication
calling for an action on the part of the Lenders, or upon notice to the
Administrative Agent of any Event of Default, the Administrative Agent will in
turn immediately inform the other Lenders in writing (which shall include
telegraphic communications) of the nature of such communication or of the Event
of Default, as the case may be.

52



--------------------------------------------------------------------------------



 



SECTION 8.5. Liability of Administrative Agent.

(a) The Administrative Agent or any Affiliate thereof, when acting on behalf of
the Lenders may execute any of its duties under this Agreement by or through its
officers, agents, or employees and neither the Administrative Agent, any
Affiliate thereof nor their respective directors, officers, agents, or employees
shall be liable to the Lenders or any of them for any action taken or omitted to
be taken in good faith, or be responsible to the Lenders or to any of them for
the consequences of any oversight or error of judgment, or for any loss, unless
the same shall happen through its gross negligence or willful misconduct. The
Administrative Agent, its Affiliates and their respective directors, officers,
agents, and employees shall in no event be liable to the Lenders or to any of
them for any action taken or omitted to be taken by it pursuant to instructions
received by it from the Required Lenders or in reliance upon the advice of
counsel selected by it. Without limiting the foregoing, neither the
Administrative Agent, its Affiliates nor any of their respective directors,
officers, employees, or agents shall be responsible to any of the Lenders for
the due execution, validity, genuineness, effectiveness, sufficiency, or
enforceability of, or for any statement, warranty, or representation in, or for
the perfection or creation of any security interest contemplated by, this
Agreement or any related agreement, document or order, or for the designation or
failure to designate this transaction as a “Highly Leveraged Transaction” for
regulatory purposes, or shall be required to ascertain or to make any inquiry
concerning the performance or observance by the Borrower of any of the terms,
conditions, covenants, or agreements of this Agreement or any related agreement
or document.

(b) Neither the Administrative Agent nor any of its directors, officers,
employees, or agents shall have any responsibility to the Borrower on account of
the failure or delay in performance or breach by any of the Lenders or the
Borrower of any of their respective obligations under this Agreement or the
Notes or any related agreement or document or in connection herewith or
therewith.

(c) The Administrative Agent, in such capacity hereunder, shall be entitled to
rely on any communication, instrument, or document reasonably believed by it to
be genuine or correct and to have been signed or sent by a Person or Persons
believed by it to be the proper Person or Persons, and it shall be entitled to
rely on advice of legal counsel, independent public accountants, and other
professional advisers and experts selected by it. The Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon; provided, that the foregoing shall not include any such oral or
telephonic statements made by the Borrower or any of its Affiliates. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.

SECTION 8.6. Reimbursement and Indemnification.

Each of the Lenders severally and not jointly agrees (to the extent not
reimbursed or otherwise paid by the Borrower (pursuant to Section 9.5 hereof))
(i) to reimburse the Administrative Agent, in the amount of its proportionate
share of the Total Commitment in effect

53



--------------------------------------------------------------------------------



 



on the date on which such reimbursement is sought (or, if reimbursement is
sought after the date upon which the Total Commitment shall have been terminated
in its entirety, in the amount of its proportionate share of the Total
Commitment immediately prior to such date), for any expenses and fees incurred
for the benefit of the Lenders under the Fundamental Documents, including,
without limitation, counsel fees and compensation of agents and employees paid
for services rendered on behalf of the Lenders, and any other expense incurred
in connection with the administration or enforcement thereof and (ii) to
indemnify and hold harmless the Administrative Agent and any of its directors,
officers, employees, or agents, on demand, in the amount of its proportionate
share of the Total Commitment in effect on the date on which such
indemnification is sought (or, if indemnification is sought after the date upon
which the Total Commitment shall have been terminated in its entirety, in the
amount of its proportionate share of the Total Commitment immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against it or any of them in any way relating to or arising out of the
Fundamental Documents or any action taken or omitted by it or any of them under
the Fundamental Documents to the extent not reimbursed by the Borrower or one of
its Subsidiaries (except such as shall result from the gross negligence or
willful misconduct of the Person seeking indemnification).

SECTION 8.7. Rights of Administrative Agent.

It is understood and agreed that Bank of America, N.A. shall have the same
rights and powers hereunder (including the right to give such instructions) as
the other Lenders and may exercise such rights and powers, as well as its rights
and powers under other agreements and instruments to which it is or may be
party, and engage in other transactions with the Borrower or any Subsidiary or
other Affiliate thereof as though it were not the Administrative Agent on behalf
of the Lenders under this Agreement.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents
or of exercising any rights and remedies thereunder at the direction of the
Administrative Agent); provided that no such delegation shall limit or reduce in
any way the Administrative Agent’s duties and obligations to the Borrower under
this Agreement. The Administrative Agent and any such sub-agent, and any
Affiliate of the Administrative Agent or any such sub-agent, may perform any and
all of its duties and exercise its rights and powers through their respective
directors, officers, employees, agents and advisors. The exculpatory provisions
of Section 8.5 shall apply to any such sub-agent and to the Related Parties of
the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

SECTION 8.8. Independent Investigation by Lenders.

Each of the Lenders acknowledges that it has decided to enter into this
Agreement and to make the Loans hereunder, and will continue to make such
decisions, based on its own

54



--------------------------------------------------------------------------------



 



analysis of the transactions contemplated hereby, based on such documents and
other information as it has deemed appropriate and on the creditworthiness of
the Borrower and agrees that the Administrative Agent shall not bear
responsibility therefor.

SECTION 8.9. Notice of Transfer.

The Administrative Agent may deem and treat any Lender which is a party to this
Agreement as the owners of such Lender’s respective portions of the Loans for
all purposes, unless and until a written notice of the assignment or transfer
thereof executed by any such Lender shall have been received by the
Administrative Agent and become effective pursuant to Section 9.3.

SECTION 8.10. Successor Administrative Agent.

The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent from among the
Lenders. If no successor Administrative Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation, the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which with the consent of the Borrower, which will not be
unreasonably withheld, shall be a commercial bank organized or licensed under
the laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $500,000,000; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Fundamental Documents (except that in the case of
any collateral security held by the Administrative Agent on behalf of the
Lenders under any of the Fundamental Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 8
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement.

SECTION 8.11. Collateral Matters.

The Lenders irrevocably authorize the Administrative Agent to release any Lien
on any property granted to or held by the Administrative Agent under any
Fundamental Document (i) upon termination of the aggregate Commitments and
payment in full of all

55



--------------------------------------------------------------------------------



 



Obligations (other than contingent indemnification obligations not yet accrued
and payable), (ii) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Fundamental Document,
(iii) subject to Section 9.9, if approved, authorized or ratified in writing by
the Required Lenders, or (iv) as such releases are required or authorized under
the Mortgage, Pledge and Security Agreement.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property pursuant to this Section 8.11. As
specified in this Section 8.11, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the Borrower such documents as the Borrower may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, in
accordance with the terms of the Fundamental Documents and this Section 9.11.

SECTION 8.12. Agents Generally.

Except as expressly set forth herein, no Agent shall have any duties or
responsibilities hereunder in its capacity as such; and shall incur no liability
under this Agreement and the other Fundamental Documents.



9.  
MISCELLANEOUS

SECTION 9.1. Notices.

(a) Notices and other communications provided for herein shall be in writing and
shall be delivered or mailed (or in the case of telegraphic communication, if by
telegram, delivered to the telegraph company and, if by telex, telecopy, graphic
scanning or other telegraphic communications equipment of the sending party
hereto, delivered by such equipment) addressed as follows:

          (i) if to the Administrative Agent, to it at 101 North Tryon Street,
Charlotte, NC 28255, Attention of Merci Owens (Facsimile No. 704-409-0002) for
notice of fees, borrowings, payments and Attention of Steven Gazzillo (Facsimile
No. 646-366-4507) for notice of financings and other notices;

          (ii) if to the Borrower, to it at 9 West 57th Street, New York, NY
10019, Attention of Ronald L. Nelson, Chief Financial Officer (Facsimile
No. 212-413-1931), Eric J. Bock, Senior Vice President and Corporate Secretary
(Facsimile No. 212-413-1922) and David B. Wyshner, Executive Vice-President and
Treasurer (Facsimile No. 973-496-0690), with a copy to Skadden, Arps, Slate,
Meagher & Flom LLP, Four Times Square, New York, NY 10036, Attention: James
Douglas (Facsimile No. 917-777-2868); and

          (iii) if to a Lender, to it at its address notified to the
Administrative Agent (or set forth in its Assignment and Acceptance or other
agreement pursuant to which it became a Lender hereunder);

56



--------------------------------------------------------------------------------



 



or such other address as such party may from time to time designate by giving
written notice to the other parties hereunder.

(b) Any party hereto may change its address or telecopy number and other
communications hereunder for notices and other communications hereunder by
notice to the other parties hereto. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.

(c) Notices and other communication to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

SECTION 9.2. Survival of Agreement, Representations and Warranties, etc.

All warranties, representations and covenants made by the Borrower herein or in
any certificate or other instrument delivered by it or on its behalf in
connection with this Agreement shall be considered to have been relied upon by
the Administrative Agent and the Lenders and shall survive the making of the
Loans herein contemplated and the issuance and delivery to the Administrative
Agent of the Notes regardless of any investigation made by the Administrative
Agent or the Lenders or on their behalf and shall continue in full force and
effect so long as any amount due or to become due hereunder is outstanding and
unpaid and so long as the Commitment has not been terminated. All statements in
any such certificate or other instrument shall constitute representations and
warranties by the Borrower hereunder.

SECTION 9.3. Successors and Assigns; Syndications; Loan Sales; Participations.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party
(provided, however, that the Borrower may not assign its rights hereunder
without the prior written consent of all the Lenders), and all covenants,
promises and agreements by, or on behalf of, the Borrower which are contained in
this Agreement shall inure to the benefit of the successors and assigns of the
Lenders.

(b) Each of the Lenders may (but only with the prior written consent of the
Administrative Agent and the Borrower, which consents shall not be unreasonably
withheld or delayed, provided that the consent of the Borrower shall not be
required if a Default has occurred and is continuing) assign to one or more
banks or other entities all or a portion of its interests, rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the same portion of the Revolving Credit Loans at
the time owing to it and the Notes held by it) (a “Ratable Assignment”);
provided, however, that (1) each Ratable Assignment shall be of a constant, and
not a varying, percentage of the assigning Lender’s rights

57



--------------------------------------------------------------------------------



 



and obligations under this Agreement, (2) the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Lender) shall be in a minimum principal amount of $1,000,000 (or, if less, the
remaining portion of the assigning Lender’s rights and obligations under this
Agreement) unless otherwise agreed by the Borrower and the Administrative Agent
and (3) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register (as
defined below), an Assignment and Acceptance, together with any Note or Notes
subject to such assignment (if required hereunder) and a processing and
recordation fee of $3,500. Upon such execution, delivery, acceptance and
recording, and from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be not earlier than five Business
Days (or such shorter period approved by the Administrative Agent) after the
date of acceptance and recording by the Administrative Agent, (x) the assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the assigning Lender thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of the assigning Lender’s rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto).

(c) Notwithstanding the other provisions of this Section 9.3, each Lender may at
any time make a Ratable Assignment of its interests, rights and obligations
under this Agreement to (i) any Affiliate of such Lender or (ii) any other
Lender hereunder.

(d) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in, or in connection with, this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Fundamental Documents or any other instrument or
document furnished pursuant hereto or thereto; (ii) such Lender assignor makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Fundamental Documents; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements delivered pursuant to
Sections 5.1(a) and 5.1(b) (or if none of such financial statements shall have
then been delivered, then copies of the financial statements referred to in
Section 3.4 hereof) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the assigning Lender, the Administrative Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Fundamental Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee

58



--------------------------------------------------------------------------------



 



agrees that it will be bound by the provisions of this Agreement and will
perform in accordance with its terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(e) The Administrative Agent, on behalf of the Borrower, shall maintain at its
address at which notices are to be given to it pursuant to Section 9.1, a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Commitments of,
and principal amount of the Loans owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders may
(and, in the case of any Loan or other obligation hereunder not evidenced by a
Note, shall) treat each Person whose name is recorded in the Register as the
owner of a Loan or other obligation hereunder as the owner thereof for all
purposes of this Agreement and the other Fundamental Documents, notwithstanding
any notice to the contrary. Any assignment of any Loan or other obligation
hereunder not evidenced by a Note shall be effective only upon appropriate
entries with respect thereto being made in the Register. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(f) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, any Notes subject to such assignment (if required
hereunder) and the processing and recordation fee, the Administrative Agent
(subject to the right, if any, of the Borrower to require its consent thereto)
shall, if such Assignment and Acceptance has been completed and is substantially
in the form of Exhibit C hereto, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt written notice thereof to the Borrower. If a portion of the Commitment
has been assigned by an assigning Lender, then such Lender shall deliver its
Note, if any, at the same time it delivers the applicable Assignment and
Acceptance to the Administrative Agent. Within five Business Days after receipt
of the notice, the Borrower, at its own expense, shall execute and deliver to
the applicable Lenders at their request, a new Note to the order of such
assignee in an amount equal to the Commitment assumed by it pursuant to such
Assignment and Acceptance and a new Note to the order of the assigning Lender in
an amount equal to the Commitment retained by it hereunder. Any new Notes shall
be in an aggregate principal amount equal to the aggregate principal amount of
the Commitments of the respective Lenders. All new Notes shall be dated as of
the Closing Date and shall otherwise be in substantially the forms of Exhibit A
hereto. No assignment shall be effective for purpose of the Agreement unless it
has been recorded in the Register as provided in this paragraph.

(g) Each of the Lenders may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Loans owing to it and the Note or Notes held by it); provided, however, that
(i) any such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Participant shall not be granted any voting rights under this
Agreement, except with respect to matters requiring the consent of each of the
Lenders hereunder, (iii) any such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iv) the
participating banks or other entities shall be entitled to

59



--------------------------------------------------------------------------------



 



the cost protection provisions contained in Sections 2.13, 2.14, 2.16 and 2.20
hereof but a Participant shall not be entitled to receive pursuant to such
provisions an amount larger than its share of the amount to which the Lender
granting such participation would have been entitled to receive; provided that a
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.20 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.20(e) as though it were a
Lender, and (v) the Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

(h) The Lenders may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.3, disclose to
the assignee or Participant or proposed assignee or Participant, any
information, including confidential information, relating to the Borrower
furnished to the Administrative Agent by or on behalf of the Borrower; provided
that prior to any such disclosure, each such assignee or Participant or proposed
assignee or Participant agrees in writing to be bound by the confidentiality
provisions of Section 9.15.

(i) Each Lender hereby represents that it is a commercial lender or financial
institution which makes loans in the ordinary course of its business and that it
will make the Loans hereunder for its own account in the ordinary course of such
business; provided, however, that, subject to preceding clauses (a) through (h),
the disposition of the Notes or other evidence of Indebtedness held by that
Lender shall at all times be within its exclusive control.

(j) The Borrower consents that any Lender may at any time and from time to time
pledge, or otherwise grant a security interest in, any Loan or any Note
evidencing such Loan (or any part thereof), including any such pledge or grant
to any Federal Reserve Bank, and, with respect to any Lender which is a fund, to
the fund’s trustee in support of its obligations to such trustee, and this
Section shall not apply to any such pledge or grant; provided that no such
pledge or grant shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

(k) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Revolving Credit Loan that such Granting Lender would
otherwise be obligated to make to the Borrower pursuant to Section 2.1 or 2.5,
provided that (i) nothing herein shall constitute a commitment to make any
Revolving Credit Loan by any SPC and (ii) if an SPC elects not to exercise such
option or otherwise fails to provide all or any part of such Revolving Credit
Loan or fund any other obligation required to be funded by it hereunder, the
Granting Lender shall be obligated to make such Revolving Credit Loan or fund
such obligation pursuant to the terms hereof. The making of a Revolving Credit
Loan by an SPC hereunder shall satisfy the obligation of the Granting Lenders to
make Revolving Credit Loans to the same extent, and as if, such Loan were made
by the Granting Lender. Each party hereto hereby agrees that no SPC shall be
liable for any payment under this Agreement for which a Lender would otherwise
be liable, for so long as, and to the extent, the related Granting Lender makes
such payment. In furtherance of the foregoing,

60



--------------------------------------------------------------------------------



 



each party hereto hereby agrees that, prior to the date that is one year and one
day after the payment in full of all outstanding senior indebtedness of any SPC,
it will not institute against or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 9.3 any SPC may (i) with notice to, but without the prior
written consent of, the Borrower or the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Revolving Credit Loan to its Granting Lender or to any financial institutions
providing liquidity and/or credit facilities to or for the account of such SPC
to fund the Revolving Credit Loans made by SPC or to support the securities (if
any) issued by such SPC to fund such Revolving Credit Loans and (ii) disclose on
a confidential basis any non-public information relating to its Revolving Credit
Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.

SECTION 9.4. Expenses; Documentary Taxes.

Whether or not the transactions hereby contemplated shall be consummated, the
Borrower agrees to pay all reasonable out-of-pocket expenses incurred by the
Agents in connection with the syndication, preparation, execution, delivery and
administration of this Agreement, the Notes, the making of the Loans, the
reasonable fees and disbursements of Shearman & Sterling LLP, counsel to the
Administrative Agent, as well as all reasonable out-of-pocket expenses incurred
by the Lenders in connection with any restructuring or workout of this Agreement
or the Notes or in connection with the enforcement or protection of the rights
of the Lenders in connection with this Agreement or the Notes or any other
Fundamental Document, and with respect to any action which may be instituted by
any Person against any Lender in respect of the foregoing, or as a result of any
transaction, action or nonaction arising from the foregoing, including but not
limited to the fees and disbursements of any counsel for the Lenders. Such
payments shall be made on the Closing Date and thereafter on demand. The
obligations of the Borrower under this Section shall survive the termination of
this Agreement and the payment of the Loans.

SECTION 9.5. Indemnity.

Further, by the execution hereof, the Borrower agrees to indemnify and hold
harmless the Agents and the Lenders and their respective directors, officers,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all expenses (including reasonable fees and disbursements of counsel),
losses, claims, damages and liabilities arising out of any claim, litigation,
investigation or proceeding (regardless of whether any such Indemnified Party is
a party thereto) in any way relating to the transactions contemplated hereby,
but excluding therefrom all expenses, losses, claims, damages, and liabilities
arising out of or resulting from the gross negligence or willful misconduct of
the Indemnified Party seeking indemnification, provided, however, that the
Borrower shall not be liable for the fees and expenses of more than one separate
firm for all such Indemnified Parties in connection with any one such action or
any separate but substantially similar or related actions in the same
jurisdiction, nor shall the Borrower be liable for any settlement of any
proceeding effected without the Borrower’s written consent, and provided
further, however, that this Section 9.5 shall

61



--------------------------------------------------------------------------------



 



not be construed to expand the scope of the Borrower’s reimbursement obligations
specified in Section 9.4. The obligations of the Borrower under this Section 9.5
shall survive the termination of this Agreement and the payment of the Loans.

SECTION 9.6. CHOICE OF LAW.

THIS AGREEMENT AND THE NOTES HAVE BEEN EXECUTED AND DELIVERED IN THE STATE OF
NEW YORK AND SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST
RATES, ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

SECTION 9.7. No Waiver.

No failure on the part of the Administrative Agent or any Lender to exercise,
and no delay in exercising, any right, power or remedy hereunder or under the
Notes shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. All
remedies hereunder are cumulative and are not exclusive of any other remedies
provided by law.

SECTION 9.8. Extension of Maturity.

Except as otherwise specifically provided in Section 1 or 8 hereof, should any
payment of principal of or interest on the Notes or any other amount due
hereunder become due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day and, in
the case of principal, interest shall be payable thereon at the rate herein
specified during such extension.

SECTION 9.9. Amendments, etc.

No modification, amendment or waiver of any provision of this Agreement, and no
consent to any departure by the Borrower herefrom or therefrom, shall in any
event be effective unless the same shall be in writing and signed or consented
to in writing by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given;
provided, however, that no such modification or amendment shall without the
written consent of each Lender affected thereby (x) increase or extend the
expiration date of the Commitment of a Lender or postpone or waive any scheduled
reduction in the Commitments, or (y) alter the stated maturity or principal
amount of any installment of any Loan or decrease the rate of interest payable
thereon or extend the scheduled date of any payment thereof, or the rate at
which the Facility Fees accrue or the scheduled date of payment thereof or
(z) waive a default under Section 7(b) hereof with respect to a scheduled
principal installment of any Loan; and provided, further that no such
modification or amendment shall without the written consent of all of the
Lenders (i) amend or modify any provision of this Agreement which provides for
the unanimous consent or approval of the Lenders, or (ii) amend this Section 9.9
or the definition of Required Lenders; or (iii) release all or substantially all
of the Collateral in any transaction or series of related transactions; and
provided, further that no such

62



--------------------------------------------------------------------------------



 



modification or amendment shall decrease the Commitment of any Lender without
the written consent of such Lender. No such amendment or modification may
adversely affect the rights and obligations of the Administrative Agent
hereunder without its prior written consent. No notice to or demand on the
Borrower shall entitle the Borrower to any other or further notice or demand in
the same, similar or other circumstances. Each holder of a Note shall be bound
by any amendment, modification, waiver or consent authorized as provided herein,
whether or not a Note shall have been marked to indicate such amendment,
modification, waiver or consent and any consent by any holder of a Note shall
bind any Person subsequently acquiring a Note, whether or not a Note is so
marked.

SECTION 9.10. Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 9.11. SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

(a) THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE STATE
COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY AND TO THE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF BROUGHT BY THE
ADMINISTRATIVE AGENT OR A LENDER. THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS
A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH
COURTS, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE
ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR
EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT,
AND (B) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING
ANY OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR
OTHERWISE ARISE FROM THE SAME SUBJECT MATTER. THE BORROWER HEREBY CONSENTS TO
SERVICE OF PROCESS BY MAIL AT ITS ADDRESS TO WHICH NOTICES ARE TO BE GIVEN
PURSUANT TO SECTION 9.1 HEREOF. THE BORROWER AGREES THAT ITS SUBMISSION TO
JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS
BENEFIT OF THE ADMINISTRATIVE AGENT AND THE LENDERS. FINAL JUDGMENT AGAINST THE
BORROWER IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION (A) BY SUIT, ACTION OR PROCEEDING ON THE
JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE

63



--------------------------------------------------------------------------------



 



CONCLUSIVE EVIDENCE OF THE FACT AND THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF
THE SUBMITTING PARTY THEREIN DESCRIBED OR (B) IN ANY OTHER MANNER PROVIDED BY,
OR PURSUANT TO, THE LAWS OF SUCH OTHER JURISDICTION, PROVIDED, HOWEVER, THAT THE
ADMINISTRATIVE AGENT OR A LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE
OTHER JUDICIAL PROCEEDINGS AGAINST THE BORROWER OR ANY OF ITS ASSETS IN ANY
STATE OR FEDERAL COURT OF THE UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE THE
BORROWER OR SUCH ASSETS MAY BE FOUND.

(b) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH
PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR TORT OR OTHERWISE.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED THAT THE PROVISIONS OF
THIS SECTION 9.11(b) CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH THE OTHER
PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT.
THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
9.11(b) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH OTHER PARTY TO
THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.

SECTION 9.12. Headings.

Section headings used herein are for convenience only and are not to affect the
construction of or be taken into consideration in interpreting this Agreement.

SECTION 9.13. Execution in Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same instrument.

SECTION 9.14. Entire Agreement.

This Agreement represents the entire agreement of the parties with regard to the
subject matter hereof and the terms of any letters and other documentation
entered into among the Borrower, the Administrative Agent, the Syndication Agent
or any Lender (other than the provisions of the letter agreement dated May 27,
2004, among the Borrower, Bank of America, N.A. and Banc of America Securities
LLC, relating to fees and expenses and syndication issues) prior to the
execution of this Agreement which relate to Loans to be made hereunder shall be
replaced by the terms of this Agreement.

64



--------------------------------------------------------------------------------



 



SECTION 9.15. Confidentiality.

The Administrative Agent and each Lender agrees that it will not disclose
without the consent of the Borrower any information with respect to the Borrower
or any of its Subsidiaries which is furnished pursuant to this Agreement or any
other Fundamental Document or any document contemplated by or referred to herein
or therein and which is designated by the Borrower or any Subsidiary in writing
as confidential (such information, “Confidential Information”), except (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other professional advisors who need to know the
Confidential Information for purposes related to this Agreement or any other
Fundamental Document or any transactions contemplated thereby or reasonably
incidental to the administration of this Agreement or the other Fundamental
Documents (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
agree to keep such Confidential Information confidential in accordance with the
provisions of this Section 9.15), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Applicable Law, regulations or by any
subpoena or similar legal process, provided that the Administrative Agent or
such Lender, as the case may be, shall request confidential treatment of such
Confidential Information to the extent permitted by Applicable Law and the
Administrative Agent or such Lender, as the case may be, shall, to the extent
permitted by Applicable Law, promptly inform the Borrower with respect thereto
so that the Borrower may seek appropriate protective relief to the extent
permitted by Applicable Law, provided further that in the event that such
protective remedy or other remedy is not obtained, the Administrative Agent or
such Lender, as the case may be, shall furnish only that portion of the
Confidential Information that is legally required and shall disclose the
Confidential Information in a manner reasonably designed to preserve its
confidential nature, (d) to any other Lender party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 9.15 or (ii) becomes available to the Administrative Agent or any
Lender on a nonconfidential basis from a source other than the Borrower after
the Closing Date.

SECTION 9.16. Delivery of Addenda.

Each initial Lender shall become a party to this Agreement by delivering to the
Administrative Agent an Addendum duly executed by such Lender.

65



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first above written.

              CENDANT CORPORATION,     as Borrower
 
       

  By:   /s/ Ronald L. Nelson

  Title:   Chief Financial Officer
 
            BANK OF AMERICA, N.A.,     as Administrative Agent and Lender
 
       

  By:   /s/ John W. Pocalyko

  Title:   Managing Director
 
            CITICORP USA, INC.,     as Syndication Agent and Lender
 
       

  By:   /s/ Diane L. Pockaj

  Title:   Director

 



--------------------------------------------------------------------------------



 



LENDER ADDENDUM

The undersigned Lender (i) agrees to all of the provisions of the Three Year
Senior Asset-Linked Revolving Credit Agreement, dated as of June 17, 2004 (the
“Credit Agreement”), among CENDANT CORPORATION (the “Borrower ”), the Lenders
referred to therein and BANK OF AMERICA, N.A., as Administrative Agent, and
(ii) becomes a party thereto, as a Lender, with obligations applicable to such
Lender thereunder, including, without limitation, the obligation to make
extensions of credit to the Borrower in an aggregate principal amount not to
exceed the amount of its Commitment, as set forth opposite the undersigned
Lender’s name in Schedule 2.1 to the Credit Agreement, as such amount may be
changed from time to time as provided in the Credit Agreement. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

              BANK OF AMERICA N.A.
 
       

  By:   /s/ John W. Pocalyko

  Title:   Managing Director
 
       
Dated as of June 17, 2004
       

 



--------------------------------------------------------------------------------



 



LENDER ADDENDUM

The undersigned Lender (i) agrees to all of the provisions of the Three Year
Senior Asset-Linked Revolving Credit Agreement, dated as of June 17, 2004 (the
“Credit Agreement”), among CENDANT CORPORATION (the “Borrower”), the Lenders
referred to therein and BANK OF AMERICA, N.A., as Administrative Agent, and
(ii) becomes a party thereto, as a Lender, with obligations applicable to such
Lender thereunder, including, without limitation, the obligation to make
extensions of credit to the Borrower in an aggregate principal amount not to
exceed the amount of its Commitment, as set forth opposite the undersigned
Lender’s name in Schedule 2.1 to the Credit Agreement, as such amount may be
changed from time to time as provided in the Credit Agreement. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

              CITICORP USA, INC.
 
       

  By:   /s/ Diane L. Pockaj

  Title:   Director
 
       
Dated as of June 17, 2004
       

 



--------------------------------------------------------------------------------



 



LENDER ADDENDUM

The undersigned Lender (i) agrees to all of the provisions of the Three Year
Senior Asset-Linked Revolving Credit Agreement, dated as of June 17, 2004 (the
“Credit Agreement”), among CENDANT CORPORATION (the “Borrower”), the Lenders
referred to therein and BANK OF AMERICA, N.A., as Administrative Agent, and
(ii) becomes a party thereto, as a Lender, with obligations applicable to such
Lender thereunder, including, without limitation, the obligation to make
extensions of credit to the Borrower in an aggregate principal amount not to
exceed the amount of its Commitment, as set forth opposite the undersigned
Lender’s name in Schedule 2.1 to the Credit Agreement, as such amount may be
changed from time to time as provided in the Credit Agreement. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

              THE BANK OF TOKYO-MITSUBISHI, LTD.,
NEW YORK BRANCH
 
       

  By:   /s/ Ro Toyoshima

  Title:   Authorized Signatory
 
       
Dated as of June 17, 2004
       

 



--------------------------------------------------------------------------------



 



LENDER ADDENDUM

The undersigned Lender (i) agrees to all of the provisions of the Three Year
Senior Asset-Linked Revolving Credit Agreement, dated as of June 17, 2004 (the
“Credit Agreement”), among CENDANT CORPORATION (the “Borrower”), the Lenders
referred to therein and BANK OF AMERICA, N.A., as Administrative Agent, and
(ii) becomes a party thereto, as a Lender, with obligations applicable to such
Lender thereunder, including, without limitation, the obligation to make
extensions of credit to the Borrower in an aggregate principal amount not to
exceed the amount of its Commitment, as set forth opposite the undersigned
Lender’s name in Schedule 2.1 to the Credit Agreement, as such amount may be
changed from time to time as provided in the Credit Agreement. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

              CALYON NEW YORK BRANCH
 
       

  By:   /s/ Rod Hurst

  Title:   Director
 
       

  By:   /s/ James Gibson

  Title:   Managing Director
 
       
Dated as of June 17, 2004
       

 



--------------------------------------------------------------------------------



 



LENDER ADDENDUM

The undersigned Lender (i) agrees to all of the provisions of the Three Year
Senior Asset-Linked Revolving Credit Agreement, dated as of June 17, 2004 (the
“Credit Agreement”), among CENDANT CORPORATION (the “Borrower ”), the Lenders
referred to therein and BANK OF AMERICA, N.A., as Administrative Agent, and
(ii) becomes a party thereto, as a Lender, with obligations applicable to such
Lender thereunder, including, without limitation, the obligation to make
extensions of credit to the Borrower in an aggregate principal amount not to
exceed the amount of its Commitment, as set forth opposite the undersigned
Lender’s name in Schedule 2.1 to the Credit Agreement, as such amount may be
changed from time to time as provided in the Credit Agreement. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

              MIZUHO CORPORATE BANK, LTD.
 
       

  By:   /s/ Robert Ballagher

  Title:   Senior Vice President & Team Leader
 
            Account Officer:
 
       

  By:   /s/ Masamichi Iwase

  Title:   Vice President
 
       
Dated as of June 17, 2004
       

 



--------------------------------------------------------------------------------



 



LENDER ADDENDUM

The undersigned Lender (i) agrees to all of the provisions of the Three Year
Senior Asset-Linked Revolving Credit Agreement, dated as of June 17, 2004 (the
“Credit Agreement”), among CENDANT CORPORATION (the “Borrower”), the Lenders
referred to therein and BANK OF AMERICA, N.A., as Administrative Agent, and
(ii) becomes a party thereto, as a Lender, with obligations applicable to such
Lender thereunder, including, without limitation, the obligation to make
extensions of credit to the Borrower in an aggregate principal amount not to
exceed the amount of its Commitment, as set forth opposite the undersigned
Lender’s name in Schedule 2.1 to the Credit Agreement, as such amount may be
changed from time to time as provided in the Credit Agreement. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

              THE ROYAL BANK OF SCOTLAND PLC
 
       

  By:   /s/ Steve Barlow

  Title:   Senior Director
 
       
Dated as of June 17, 2004
       

 



--------------------------------------------------------------------------------



 



LENDER ADDENDUM

The undersigned Lender (i) agrees to all of the provisions of the Three Year
Senior Asset-Linked Revolving Credit Agreement, dated as of June 17, 2004 (the
“Credit Agreement”), among CENDANT CORPORATION (the “Borrower”), the Lenders
referred to therein and BANK OF AMERICA, N.A., as Administrative Agent, and
(ii) becomes a party thereto, as a Lender, with obligations applicable to such
Lender thereunder, including, without limitation, the obligation to make
extensions of credit to the Borrower in an aggregate principal amount not to
exceed the amount of its Commitment, as set forth opposite the undersigned
Lender’s name in Schedule 2.1 to the Credit Agreement, as such amount may be
changed from time to time as provided in the Credit Agreement. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

              SUMITOMO MITSUI BANKING CORPORATION
 
       

  By:   /s/ Robert H. Riley III

  Title:   Senior Vice President
 
       
Dated as of June 17, 2004
       

 